1
             Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 1 of 361

                 Forensic Building Science, Inc.




           Insured:    Memorial Inn & Suites                                         Home:      (651) 222-6509
          Property:    9535 Katy Fwy
                       Houston, TX 77024
            Home:      123 Main St.
                       Saint Paul, MN 55105-3529


       Claim Rep.:     Jim Irmiter                                                 Cellular:    (651) 269-7007
        Company:       Forensic Building Science                                    E-mail:     jirmiter@forensicbuildingscience.
         Business:     657 Lincolin Ave.                                                        com
                       St. Paul, MN 55105


         Estimator:    Jim Irmiter                                                 Cellular:    (651) 269-7007
         Company:      Forensic Building Science                                    E-mail:     jirmiter@forensicbuildingscie
          Business:    657 Lincolin Ave.                                                        nce.com
                       St. Paul, MN 55105


    Claim Number: 000013107760                Policy Number: ESP 7302074-01           Type of Loss: Hurricane

    Date Contacted:    1/8/2018
      Date of Loss:    8/25/2017 12:00 AM                 Date Received:   2/2/2018 3:55 PM
    Date Inspected:    1/31/2018                           Date Entered:   2/28/2018 10:49 AM

         Price List:   TXHO8X_FEB18
                       Restoration/Service/Remodel
          Estimate:    102484__EV16




                                                       EXHIBIT 2-B                             000001, MEM INN
2
                    Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 2 of 361

                        Forensic Building Science, Inc.




                                                                   102484__EV16

                                          Flat Roof

     DESCRIPTION                                     QUANTITY UNIT PRICE         TAX        O&P           RCV       DEPREC.            ACV
     1. Remove Built-up 3 ply roofing - in             312.48 SQ     52.06        0.00    3,253.54    19,521.25          (0.00)    19,521.25
     place
     2. Built-up 3 ply roofing - in place              343.73 SQ    294.58    2,536.60   20,758.52   124,551.10      (6,149.33)   118,401.77
     10% waste added
     3a. Remove Built-up roofing - gravel              312.48 SQ     52.84        0.00    3,302.28    19,813.72          (0.00)    19,813.72
     ballast
     3b. Built-up roofing - gravel ballast             312.48 SQ     40.77     377.93     2,623.54    15,741.28       (916.19)     14,825.09
     4. Remove Fiberboard - 1/2"                       312.48 SF      0.43       0.00        26.88       161.25         (0.00)        161.25
     5. Fiberboard - 1/2"                              343.73 SF      0.83       7.37        58.54       351.21        (17.87)        333.34
     10% waste added
     6. Install Insulation - ISO board, 3"             343.73 SQ    179.64        0.00   12,349.54    74,097.20          (0.00)    74,097.20
     10% waste added
     7. Add for tapered insulation*                    343.73 SQ    100.00        0.00    6,874.60    41,247.60          (0.00)    41,247.60
     10% waste added
     8a. Remove Sheathing - plywood - 5/8"           7,811.93 SF       0.53       0.00     828.06      4,968.38          (0.00)     4,968.38
     CDX
     8b. Sheathing - plywood - 5/8" CDX              7,811.93 SF      1.76     618.70     2,873.54    17,241.24      (1,499.89)    15,741.35
     *25% of total
     9a. Remove Flash parapet wall only -            1,936.00 LF       1.92       0.00     743.42      4,460.54          (0.00)     4,460.54
     bitumen
     9b. Flash parapet wall only - bitumen           1,936.00 LF     11.68      426.45    4,607.80    27,646.73      (1,033.82)    26,612.91
     10a. Remove Cap flashing - large                1,920.00 LF      0.57        0.00      218.88     1,313.28          (0.00)     1,313.28
     10b. Cap flashing - large                       1,920.00 LF     23.09    2,561.33    9,378.82    56,272.95      (6,209.28)    50,063.67
     11a. Remove Flashing - pipe jack                  122.00 EA      6.75        0.00      164.70       988.20          (0.00)       988.20
     11b. Flashing - pipe jack                         122.00 EA     35.08       90.28      874.02     5,244.06        (218.87)     5,025.19
     12a. Remove Gravity roof ventilator - 18"          63.00 EA      8.62        0.00      108.62       651.68          (0.00)       651.68
     12b. Gravity roof ventilator - 18"                 63.00 EA    263.94    1,066.99    3,539.04    21,234.25      (2,586.65)    18,647.60
     13a. Remove Furnace vent - rain cap and             1.00 EA     10.29        0.00        2.06        12.35          (0.00)        12.35
     storm collar, 8"
     13b. Furnace vent - rain cap and storm              1.00 EA     69.63        2.74      14.46         86.83          (6.64)        80.19
     collar, 8"
     14a. Remove Rigid conduit, 1"                     650.00 LF      2.88       0.00       374.40     2,246.40         (0.00)      2,246.40
     14b. Rigid conduit, 1"                            650.00 LF     10.89     132.99     1,442.30     8,653.79       (322.40)      8,331.39
     15. Exterior light fixture - Detach & reset         4.00 EA     76.76       0.00        61.40       368.44         (0.00)        368.44
     16a. Remove Central air - condenser unit -          1.00 EA     40.08       0.00         8.02        48.10         (0.00)         48.10
     2.5 ton - up to 13 SEER
     16b. Central air - condenser unit - 2.5 ton -       1.00 EA   1,460.01     94.33      310.86      1,865.20       (228.67)      1,636.53
     up to 13 SEER
     17. XL Commercial Kitchen Bent*                     1.00 EA   1,500.00       0.00     300.00      1,800.00          (0.00)     1,800.00

     Totals: Flat Roof                                                        7,915.71   75,097.84   450,587.03      19,189.61    431,397.42




    102484__EV16                                                                                                  3/6/2018             Page: 2


                                                                   EXHIBIT 2-B                           000002, MEM INN
3
                    Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 3 of 361

                        Forensic Building Science, Inc.




                                          Mansard Roof

     DESCRIPTION                                      QUANTITY UNIT PRICE            TAX        O&P          RCV       DEPREC.           ACV
     18. Remove 3 tab - 25 yr. - comp. shingle           73.11 SQ     51.12           0.00     747.48     4,484.86          (0.00)    4,484.86
     roofing - w/out felt
     19. Remove Tile roofing - Concrete - "S"            73.11 SQ    170.86           0.00    2,498.32   14,989.89          (0.00)   14,989.89
     or flat tile
     20. Tile roofing - Concrete - "S" or flat tile      80.42 SQ    502.81       1,169.29    8,321.06   49,926.33      (2,834.64)   47,091.69
     21a. Remove Ridge / Hip / Rake cap - tile          194.00 LF      2.91           0.00      112.90      677.44          (0.00)      677.44
     roofing
     21b. Ridge / Hip / Rake cap - tile roofing         194.00 LF     11.12        111.07       453.68    2,722.03       (269.27)     2,452.76
     22. Battens - 2x2 - for steel roofing               73.11 SQ    142.29        310.38     2,142.64   12,855.84       (752.45)    12,103.39
     23. Hip & ridge nailer board for tile              194.00 LF      2.44         16.81        98.04      588.21        (40.74)       547.47
     roofing - wood

     Totals: Mansard Roof                                                         1,607.55   14,374.12   86,244.60       3,897.10    82,347.50




                                          Porte Cochere

     DESCRIPTION                                      QUANTITY UNIT PRICE            TAX        O&P          RCV       DEPREC.           ACV
     24a. Remove 5/8" drywall - hung, taped,          1,200.00 SF      0.40           0.00      96.00      576.00           (0.00)     576.00
     floated, ready for paint
     24b. 5/8" drywall - hung, taped, floated,        1,200.00 SF      2.16         46.53      527.70     3,166.23       (112.80)     3,053.43
     ready for paint
     25a. Remove Acoustic ceiling (popcorn)           1,200.00 SF      0.43           0.00     103.20      619.20           (0.00)     619.20
     texture
     25b. Acoustic ceiling (popcorn) texture          1,200.00 SF      0.93          5.94      224.38     1,346.32         (14.40)    1,331.92
     26. Seal/prime then paint the surface area       1,200.00 SF      0.80         14.85      194.98     1,169.83         (36.00)    1,133.83
     (2 coats)

     Totals: Porte Cochere                                                          67.32     1,146.26    6,877.58         163.20     6,714.38



                                                                       Interior

                                          Office

     DESCRIPTION                                      QUANTITY UNIT PRICE            TAX        O&P          RCV       DEPREC.           ACV
     27. Contents - move out then reset - Large           1.00 EA     73.58           0.00      14.72       88.30           (0.00)      88.30
     room
     28a. Remove Laminate - simulated wood              200.00 SF      1.12           0.00      44.80      268.80           (0.00)     268.80
     flooring
     28b. Laminate - simulated wood flooring            200.00 SF      5.72         51.98      239.20     1,435.18       (126.00)     1,309.18
     29a. Remove Acoustic ceiling (popcorn)             200.00 SF      0.43          0.00       17.20       103.20         (0.00)       103.20
     texture
     29b. Acoustic ceiling (popcorn) texture            200.00 SF      0.93           0.99      37.40      224.39           (2.40)     221.99


    102484__EV16                                                                                                     3/6/2018            Page: 3


                                                                    EXHIBIT 2-B                             000003, MEM INN
4
                    Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 4 of 361

                        Forensic Building Science, Inc.




                                                                    CONTINUED - Office



     DESCRIPTION                                      QUANTITY UNIT PRICE         TAX       O&P        RCV       DEPREC.            ACV
     30. Paint acoustic ceiling (popcorn) texture       200.00 SF        0.56       2.97    23.00    137.97          (7.20)       130.77
     - 1 coat
     31. Floor protection - cloth - skid resistant,     200.00 SF        0.82       5.61    33.92    203.53          (0.00)       203.53
     leak proof

     Totals: Office                                                               61.55    410.24   2,461.37        135.60       2,325.77




                                          Room 103

     DESCRIPTION                                      QUANTITY UNIT PRICE         TAX       O&P        RCV       DEPREC.            ACV
     32a. Remove Acoustic ceiling (popcorn)             200.00 SF        0.43       0.00    17.20    103.20          (0.00)       103.20
     texture
     32b. Acoustic ceiling (popcorn) texture            200.00 SF        0.93       0.99    37.40    224.39          (2.40)       221.99
     33. Paint acoustic ceiling (popcorn) texture       200.00 SF        0.56       2.97    23.00    137.97          (7.20)       130.77
     - 1 coat
     34. Floor protection - cloth - skid resistant,     200.00 SF        0.82       5.61    33.92    203.53          (0.00)       203.53
     leak proof
     35. Contents - move out then reset - Large           1.00 EA       73.58       0.00    14.72     88.30          (0.00)        88.30
     room

     Totals: Room 103                                                               9.57   126.24    757.39               9.60    747.79




                                          Room 129

     DESCRIPTION                                      QUANTITY UNIT PRICE         TAX       O&P        RCV       DEPREC.            ACV
     36. Remove Carpet                                  200.00 SF        0.26      0.00     10.40     62.40          (0.00)        62.40
     37. Carpet                                         230.00 SF        3.07     45.54    150.32    901.96        (110.40)       791.56
     15 % waste added for Carpet.
     38a. Remove Carpet pad                             200.00 SF        0.11       0.00     4.40     26.40          (0.00)        26.40
     38b. Carpet pad                                    200.00 SF        0.54       7.43    23.08    138.51         (18.00)       120.51
     39a. Remove Cove base molding - rubber              60.00 LF        0.29       0.00     3.48     20.88          (0.00)        20.88
     or vinyl, 4" high
     39b. Cove base molding - rubber or vinyl,           60.00 LF        1.84       5.74    23.22    139.36         (13.92)       125.44
     4" high
     40. Contents - move out then reset - Large           1.00 EA       73.58       0.00    14.72     88.30          (0.00)        88.30
     room

     Totals: Room 129                                                             58.71    229.62   1,377.81        142.32       1,235.49


    102484__EV16                                                                                               3/6/2018             Page: 4


                                                                      EXHIBIT 2-B                     000004, MEM INN
5
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 5 of 361

                       Forensic Building Science, Inc.




                                        Room 131

     DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
     41. Remove Carpet                              200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
     42. Carpet                                     230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     43a. Remove Carpet pad                         200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
     43b. Carpet pad                                200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
     44a. Remove Cove base molding - rubber          60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     44b. Cove base molding - rubber or vinyl,       60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
     4" high
     45. Contents - move out then reset - Large       1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 131                                                     58.71      229.62   1,377.81        142.32    1,235.49




                                        Room 133

     DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
     46. Remove Carpet                              200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
     47. Carpet                                     230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     48a. Remove Carpet pad                         200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
     48b. Carpet pad                                200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
     49a. Remove Cove base molding - rubber          60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     49b. Cove base molding - rubber or vinyl,       60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
     4" high
     50. Contents - move out then reset - Large       1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 133                                                     58.71      229.62   1,377.81        142.32    1,235.49




                                        Room 135

     DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
     51. Remove Carpet                              200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
     52. Carpet                                     230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     53a. Remove Carpet pad                         200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
     53b. Carpet pad                                200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
     54a. Remove Cove base molding - rubber          60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
    102484__EV16                                                                                         3/6/2018          Page: 5


                                                                EXHIBIT 2-B                     000005, MEM INN
6
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 6 of 361

                       Forensic Building Science, Inc.




                                                                CONTINUED - Room 135



     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     54b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     55. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 135                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                        Room 136

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     56. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     57. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     58a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     58b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     59a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     59b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     60. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 136                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                        Room 149

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     61. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     62. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     63a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     63b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     64a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     64b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     65. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

    102484__EV16                                                                                            3/6/2018          Page: 6


                                                                   EXHIBIT 2-B                     000006, MEM INN
7
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 7 of 361

                       Forensic Building Science, Inc.




                                                                CONTINUED - Room 149



     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     66a. Remove 1/2" - drywall per LF - up to       60.00 LF          2.16      0.00    25.92    155.52          (0.00)    155.52
     2' tall
     66b. 1/2" - drywall per LF - up to 2' tall      60.00 LF          8.45      4.65   102.34    613.99         (11.28)    602.71
     67. Seal/prime then paint the surface area     480.00 SF          0.80      5.94    77.98    467.92         (14.40)    453.52
     (2 coats)

     Totals: Room 149                                                          69.30    435.86   2,615.24        168.00    2,447.24




                                        Room 152

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     68. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     69. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     70a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     70b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     71a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     71b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     72. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 152                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                        Room 157

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     73. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     74. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     75a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     75b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     76a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     76b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high


    102484__EV16                                                                                            3/6/2018          Page: 7


                                                                   EXHIBIT 2-B                     000007, MEM INN
8
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 8 of 361

                       Forensic Building Science, Inc.




                                                                CONTINUED - Room 157



     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     77. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 157                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                        Room 161

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     78. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     79. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     80a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     80b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     81a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     81b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     82. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 161                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                        Room 162

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
     83. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
     84. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     85a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
     85b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
     86a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     86b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
     4" high
     87. Contents - move out then reset - Large       1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
     room

     Totals: Room 162                                                          58.71    229.62   1,377.81        142.32    1,235.49

    102484__EV16                                                                                            3/6/2018          Page: 8


                                                                   EXHIBIT 2-B                     000008, MEM INN
9
                    Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 9 of 361

                        Forensic Building Science, Inc.




                                          Room 165

     DESCRIPTION                                      QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
     88. Remove Carpet                                  200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
     89. Carpet                                         230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     90a. Remove Carpet pad                             200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
     90b. Carpet pad                                    200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
     91a. Remove Cove base molding - rubber              60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     91b. Cove base molding - rubber or vinyl,           60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
     4" high
     92. Contents - move out then reset - Large           1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
     room
     93a. Remove Acoustic ceiling (popcorn)             200.00 SF     0.43        0.00    17.20    103.20          (0.00)    103.20
     texture
     93b. Acoustic ceiling (popcorn) texture            200.00 SF     0.93        0.99    37.40    224.39          (2.40)    221.99
     94. Paint acoustic ceiling (popcorn) texture       200.00 SF     0.56        2.97    23.00    137.97          (7.20)    130.77
     - 1 coat
     95. Floor protection - cloth - skid resistant,     200.00 SF     0.82        5.61    33.92    203.53          (0.00)    203.53
     leak proof
     96. Seal/prime then paint the surface area         128.00 SF     0.80        1.58    20.80    124.78          (3.84)    120.94
     (2 coats)

     Totals: Room 165                                                         69.86      361.94   2,171.68        155.76    2,015.92




                                          Room 166

     DESCRIPTION                                      QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
     97. Remove Carpet                                  200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
     98. Carpet                                         230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
     15 % waste added for Carpet.
     99a. Remove Carpet pad                             200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
     99b. Carpet pad                                    200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
     100a. Remove Cove base molding - rubber             60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
     or vinyl, 4" high
     100b. Cove base molding - rubber or vinyl,          60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
     4" high
     101. Contents - move out then reset -                1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
     Large room

     Totals: Room 166                                                         58.71      229.62   1,377.81        142.32    1,235.49




                                          Room 168

    102484__EV16                                                                                             3/6/2018          Page: 9


                                                                    EXHIBIT 2-B                     000009, MEM INN
10
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 10 of 361

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
      102. Remove Carpet                             200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
      103. Carpet                                    230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      104a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
      104b. Carpet pad                               200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
      105a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      105b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
      4" high
      106. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
      Large room

      Totals: Room 168                                                     58.71      229.62   1,377.81        142.32    1,235.49




                                        Room 167

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
      107. Remove Carpet                             200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
      108. Carpet                                    230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      109a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
      109b. Carpet pad                               200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
      110a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      110b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
      4" high
      111. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72     88.30          (0.00)     88.30
      Large room

      Totals: Room 167                                                     58.71      229.62   1,377.81        142.32    1,235.49




                                        Room 171

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.         ACV
      112. Remove Carpet                             200.00 SF     0.26     0.00       10.40     62.40          (0.00)     62.40
      113. Carpet                                    230.00 SF     3.07    45.54      150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      114a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40     26.40          (0.00)     26.40
      114b. Carpet pad                               200.00 SF     0.54        7.43    23.08    138.51         (18.00)    120.51
      115a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      115b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22    139.36         (13.92)    125.44
      4" high

     102484__EV16                                                                                         3/6/2018         Page: 10


                                                                 EXHIBIT 2-B                     000010, MEM INN
11
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 11 of 361

                        Forensic Building Science, Inc.




                                                                 CONTINUED - Room 171



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      116. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room

      Totals: Room 171                                                          58.71    229.62   1,377.81        142.32    1,235.49




                                         Room 177

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      117. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      118. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      119a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      119b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      120a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      120b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      121. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      122a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      122b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      123. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      124. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 177                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                         Room 183 & 123

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      125. Remove Carpet                             400.00 SF          0.26     0.00     20.80     124.80         (0.00)     124.80
      126. Carpet                                    460.00 SF          3.07    91.08    300.66   1,803.94       (220.80)   1,583.14
      15 % waste added for Carpet.
      127a. Remove Carpet pad                        400.00 SF          0.11     0.00      8.80     52.80          (0.00)     52.80
      127b. Carpet pad                               400.00 SF          0.54    14.85     46.18    277.03         (36.00)    241.03


     102484__EV16                                                                                            3/6/2018         Page: 11


                                                                    EXHIBIT 2-B                     000011, MEM INN
12
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 12 of 361

                        Forensic Building Science, Inc.




                                                            CONTINUED - Room 183 & 123



      DESCRIPTION                                   QUANTITY UNIT PRICE       TAX         O&P        RCV       DEPREC.            ACV
      128a. Remove Cove base molding - rubber         120.00 LF       0.29      0.00       6.96     41.76          (0.00)        41.76
      or vinyl, 4" high
      128b. Cove base molding - rubber or vinyl,      120.00 LF       1.84    11.48       46.46    278.74         (27.84)       250.90
      4" high

      Totals: Room 183 & 123                                                 117.41      429.86   2,579.07        284.64       2,294.43




                                         Room 184

      DESCRIPTION                                   QUANTITY UNIT PRICE       TAX         O&P        RCV       DEPREC.            ACV
      129. Remove Carpet                              200.00 SF       0.26     0.00       10.40     62.40          (0.00)        62.40
      130. Carpet                                     230.00 SF       3.07    45.54      150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      131a. Remove Carpet pad                         200.00 SF       0.11      0.00       4.40     26.40          (0.00)        26.40
      131b. Carpet pad                                200.00 SF       0.54      7.43      23.08    138.51         (18.00)       120.51
      132a. Remove Cove base molding - rubber          60.00 LF       0.29      0.00       3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      132b. Cove base molding - rubber or vinyl,       60.00 LF       1.84      5.74      23.22    139.36         (13.92)       125.44
      4" high
      133. Contents - move out then reset -             1.00 EA      73.58      0.00      14.72     88.30          (0.00)        88.30
      Large room
      134a. Remove 1/2" - drywall per LF - up          60.00 LF       2.16      0.00      25.92    155.52          (0.00)       155.52
      to 2' tall
      134b. 1/2" - drywall per LF - up to 2' tall      60.00 LF       8.45      4.65     102.34    613.99         (11.28)       602.71
      135. Seal/prime then paint the surface area     480.00 SF       0.80      5.94      77.98    467.92         (14.40)       453.52
      (2 coats)

      Totals: Room 184                                                        69.30      435.86   2,615.24        168.00       2,447.24




                                         2nd Floor Hallway

      DESCRIPTION                                   QUANTITY UNIT PRICE       TAX         O&P        RCV       DEPREC.            ACV
      136. Acoustic Ceiling (popcorn) Texture -         4.00 EA     255.29      0.00     204.24   1,225.40         (0.00)      1,225.40
      Labor Minimum
      137. Painting - Labor Minimum                     4.00 EA     187.75     0.00      150.20    901.20          (0.00)       901.20
      138. Floor protection - cloth - skid            400.00 SF       0.82    11.22       67.84    407.06          (0.00)       407.06
      resistant, leak proof

      Totals: 2nd Floor Hallway                                               11.22      422.28   2,533.66              0.00   2,533.66
     102484__EV16                                                                                            3/6/2018            Page: 12


                                                                  EXHIBIT 2-B                       000012, MEM INN
13
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 13 of 361

                       Forensic Building Science, Inc.




                                        Room 203

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P      RCV       DEPREC.          ACV
      139. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72    88.30         (0.00)       88.30
      Large room
      140a. Remove Acoustic ceiling (popcorn)        200.00 SF     0.43        0.00    17.20   103.20         (0.00)      103.20
      texture
      140b. Acoustic ceiling (popcorn) texture       200.00 SF     0.93        0.99    37.40   224.39         (2.40)      221.99
      141. Paint acoustic ceiling (popcorn)          200.00 SF     0.56        2.97    23.00   137.97         (7.20)      130.77
      texture - 1 coat
      142. Floor protection - cloth - skid           200.00 SF     0.82        5.61    33.92   203.53         (0.00)      203.53
      resistant, leak proof

      Totals: Room 203                                                         9.57   126.24   757.39              9.60   747.79




                                        Room 205

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P      RCV       DEPREC.          ACV
      143. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72    88.30         (0.00)       88.30
      Large room
      144a. Remove Acoustic ceiling (popcorn)        200.00 SF     0.43        0.00    17.20   103.20         (0.00)      103.20
      texture
      144b. Acoustic ceiling (popcorn) texture       200.00 SF     0.93        0.99    37.40   224.39         (2.40)      221.99
      145. Paint acoustic ceiling (popcorn)          200.00 SF     0.56        2.97    23.00   137.97         (7.20)      130.77
      texture - 1 coat
      146. Floor protection - cloth - skid           200.00 SF     0.82        5.61    33.92   203.53         (0.00)      203.53
      resistant, leak proof

      Totals: Room 205                                                         9.57   126.24   757.39              9.60   747.79




                                        Room 209

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P      RCV       DEPREC.          ACV
      147. Remove Carpet                             200.00 SF     0.26     0.00       10.40    62.40         (0.00)       62.40
      148. Carpet                                    230.00 SF     3.07    45.54      150.32   901.96       (110.40)      791.56
      15 % waste added for Carpet.
      149a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40    26.40         (0.00)       26.40
      149b. Carpet pad                               200.00 SF     0.54        7.43    23.08   138.51        (18.00)      120.51
      150a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48    20.88         (0.00)       20.88
      or vinyl, 4" high
      150b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22   139.36        (13.92)      125.44
      4" high
      151. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72    88.30         (0.00)       88.30
      Large room


     102484__EV16                                                                                       3/6/2018          Page: 13


                                                                 EXHIBIT 2-B                    000013, MEM INN
14
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 14 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 209



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      152a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      152b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      153. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      154. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 209                                                           68.28    341.14   2,046.90        151.92    1,894.98




                                         Room 214

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      155. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      156. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      157a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      157b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      158a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      158b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      159. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      160a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      160b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      161. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      162. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      163. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 214                                                           69.86    361.94   2,171.68        155.76    2,015.92




                                         Room 215

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV

     102484__EV16                                                                                             3/6/2018         Page: 14


                                                                     EXHIBIT 2-B                     000014, MEM INN
15
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 15 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 215



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      164. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      165. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      166a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      166b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      167a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      167b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      168. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      169a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      169b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      170. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      171. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      172. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 215                                                           69.86    361.94   2,171.68        155.76    2,015.92




                                         Room 216

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      173. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      174. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      175a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      175b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      176a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      176b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      177. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      178a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      178b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99


     102484__EV16                                                                                             3/6/2018         Page: 15


                                                                     EXHIBIT 2-B                     000015, MEM INN
16
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 16 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 216



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      179. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      180. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      181. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 216                                                           69.86    361.94   2,171.68        155.76    2,015.92




                                         Room 218

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      182. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      183. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      184a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      184b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      185a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      185b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      186. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      187a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      187b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      188. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      189. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      190. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 218                                                           69.86    361.94   2,171.68        155.76    2,015.92




                                         Room 221

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      191. Remove Carpet                              200.00 SF          0.26      0.00    10.40     62.40          (0.00)     62.40
     102484__EV16                                                                                             3/6/2018         Page: 16


                                                                     EXHIBIT 2-B                     000016, MEM INN
17
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 17 of 361

                       Forensic Building Science, Inc.




                                                                 CONTINUED - Room 221



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      192. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      193a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)        26.40
      193b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)       120.51
      194a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      194b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)       125.44
      4" high
      195. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      196a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      196b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      197. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      198. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 221                                                          68.28    341.14   2,046.90        151.92       1,894.98




                                        Room 223

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      199. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      200a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      200b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      201. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      202. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 223                                                            9.57   126.24    757.39               9.60    747.79




                                        Room 225

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      203. Remove Carpet                             200.00 SF          0.26      0.00    10.40     62.40          (0.00)        62.40
     102484__EV16                                                                                            3/6/2018            Page: 17


                                                                    EXHIBIT 2-B                     000017, MEM INN
18
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 18 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 225



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      204. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      205a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      205b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      206a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      206b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      207. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      208a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      208b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      209. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      210. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      211. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 225                                                           69.86    361.94   2,171.68        155.76    2,015.92




                                         Room 227

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      212. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      213. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      214a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      214b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      215a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      215b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      216. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      217a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      217b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      218. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat

     102484__EV16                                                                                             3/6/2018         Page: 18


                                                                     EXHIBIT 2-B                     000018, MEM INN
19
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 19 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 227



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      219. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof
      220. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)       120.94
      (2 coats)

      Totals: Room 227                                                           69.86    361.94   2,171.68        155.76       2,015.92




                                         Room 229

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      221. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      222a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      222b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      223. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      224. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 229                                                             9.57   126.24    757.39               9.60    747.79




                                         Room 233

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      225. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)        62.40
      226. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      227a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)        26.40
      227b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)       120.51
      228a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      228b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)       125.44
      4" high
      229. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      230a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      230b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
     102484__EV16                                                                                             3/6/2018            Page: 19


                                                                     EXHIBIT 2-B                     000019, MEM INN
20
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 20 of 361

                        Forensic Building Science, Inc.




                                                                 CONTINUED - Room 233



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      231. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      232. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 233                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                         Room 235

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      233. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      234. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      235a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      235b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      236a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      236b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      237. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      238a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      238b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      239. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      240. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 235                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                         Room 236

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      241. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      242. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      243a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40

     102484__EV16                                                                                            3/6/2018         Page: 20


                                                                    EXHIBIT 2-B                     000020, MEM INN
21
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 21 of 361

                       Forensic Building Science, Inc.




                                                                 CONTINUED - Room 236



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      243b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)       120.51
      244a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      244b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)       125.44
      4" high
      245. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      246a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      246b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      247. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      248. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 236                                                          68.28    341.14   2,046.90        151.92       1,894.98




                                        Room 239

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      249. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      250a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      250b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      251. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      252. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 239                                                            9.57   126.24    757.39               9.60    747.79




                                        Room 243

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      253. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)        62.40
      254. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      255a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)        26.40
     102484__EV16                                                                                            3/6/2018            Page: 21


                                                                    EXHIBIT 2-B                     000021, MEM INN
22
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 22 of 361

                       Forensic Building Science, Inc.




                                                                 CONTINUED - Room 243



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      255b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)       120.51
      256a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      256b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)       125.44
      4" high
      257. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      258a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      258b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      259. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      260. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 243                                                          68.28    341.14   2,046.90        151.92       1,894.98




                                        Room 253

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      261. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)        88.30
      Large room
      262a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)       103.20
      texture
      262b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)       221.99
      263. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      264. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 253                                                            9.57   126.24    757.39               9.60    747.79




                                        Room 256

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.            ACV
      265. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)        62.40
      266. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      267a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)        26.40
     102484__EV16                                                                                            3/6/2018            Page: 22


                                                                    EXHIBIT 2-B                     000022, MEM INN
23
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 23 of 361

                        Forensic Building Science, Inc.




                                                                  CONTINUED - Room 256



      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      267b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      268a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      268b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      269. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      270a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      270b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      271. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      272. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 256                                                           68.28    341.14   2,046.90        151.92    1,894.98




                                         Room 257

      DESCRIPTION                                   QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      273. Remove Carpet                              200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      274. Carpet                                     230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      275a. Remove Carpet pad                         200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      275b. Carpet pad                                200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      276a. Remove Cove base molding - rubber          60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      276b. Cove base molding - rubber or vinyl,       60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      277. Contents - move out then reset -             1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      278a. Remove Acoustic ceiling (popcorn)         200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      278b. Acoustic ceiling (popcorn) texture        200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      279. Paint acoustic ceiling (popcorn)           200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      280. Floor protection - cloth - skid            200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof
      281. Seal/prime then paint the surface area     128.00 SF          0.80      1.58    20.80    124.78          (3.84)    120.94
      (2 coats)

      Totals: Room 257                                                           69.86    361.94   2,171.68        155.76    2,015.92
     102484__EV16                                                                                             3/6/2018         Page: 23


                                                                     EXHIBIT 2-B                     000023, MEM INN
24
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 24 of 361

                       Forensic Building Science, Inc.




                                        Room 258

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.            ACV
      282. Remove Carpet                             200.00 SF     0.26     0.00       10.40     62.40          (0.00)        62.40
      283. Carpet                                    230.00 SF     3.07    45.54      150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      284a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40     26.40          (0.00)        26.40
      284b. Carpet pad                               200.00 SF     0.54        7.43    23.08    138.51         (18.00)       120.51
      285a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      285b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22    139.36         (13.92)       125.44
      4" high
      286. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72     88.30          (0.00)        88.30
      Large room

      Totals: Room 258                                                     58.71      229.62   1,377.81        142.32       1,235.49




                                        Room 260

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.            ACV
      287. Contents - move out then reset -            1.00 EA    73.58        0.00    14.72     88.30          (0.00)        88.30
      Large room
      288a. Remove Acoustic ceiling (popcorn)        200.00 SF     0.43        0.00    17.20    103.20          (0.00)       103.20
      texture
      288b. Acoustic ceiling (popcorn) texture       200.00 SF     0.93        0.99    37.40    224.39          (2.40)       221.99
      289. Paint acoustic ceiling (popcorn)          200.00 SF     0.56        2.97    23.00    137.97          (7.20)       130.77
      texture - 1 coat
      290. Floor protection - cloth - skid           200.00 SF     0.82        5.61    33.92    203.53          (0.00)       203.53
      resistant, leak proof

      Totals: Room 260                                                         9.57   126.24    757.39               9.60    747.79




                                        Room 261

      DESCRIPTION                                  QUANTITY UNIT PRICE     TAX         O&P        RCV       DEPREC.            ACV
      291. Remove Carpet                             200.00 SF     0.26     0.00       10.40     62.40          (0.00)        62.40
      292. Carpet                                    230.00 SF     3.07    45.54      150.32    901.96        (110.40)       791.56
      15 % waste added for Carpet.
      293a. Remove Carpet pad                        200.00 SF     0.11        0.00     4.40     26.40          (0.00)        26.40
      293b. Carpet pad                               200.00 SF     0.54        7.43    23.08    138.51         (18.00)       120.51
      294a. Remove Cove base molding - rubber         60.00 LF     0.29        0.00     3.48     20.88          (0.00)        20.88
      or vinyl, 4" high
      294b. Cove base molding - rubber or vinyl,      60.00 LF     1.84        5.74    23.22    139.36         (13.92)       125.44
      4" high

     102484__EV16                                                                                         3/6/2018            Page: 24


                                                                 EXHIBIT 2-B                     000024, MEM INN
25
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 25 of 361

                       Forensic Building Science, Inc.




                                                                 CONTINUED - Room 261



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      295. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      296a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      296b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      297. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      298. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 261                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                        Room 262

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      299. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      300. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      301a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      301b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      302a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      302b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      303. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      304a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      304b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      305. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      306. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 262                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                        Room 264

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV

     102484__EV16                                                                                            3/6/2018         Page: 25


                                                                    EXHIBIT 2-B                     000025, MEM INN
26
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 26 of 361

                       Forensic Building Science, Inc.




                                                                 CONTINUED - Room 264



      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      307. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      308. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      309a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      309b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      310a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      310b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      311. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      312a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      312b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      313. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      314. Floor protection - cloth - skid           200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 264                                                          68.28    341.14   2,046.90        151.92    1,894.98




                                        Room 272

      DESCRIPTION                                  QUANTITY UNIT PRICE          TAX       O&P        RCV       DEPREC.         ACV
      315. Remove Carpet                             200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      316. Carpet                                    230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      317a. Remove Carpet pad                        200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      317b. Carpet pad                               200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      318a. Remove Cove base molding - rubber         60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      318b. Cove base molding - rubber or vinyl,      60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      319. Contents - move out then reset -            1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      320a. Remove Acoustic ceiling (popcorn)        200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      320b. Acoustic ceiling (popcorn) texture       200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      321. Paint acoustic ceiling (popcorn)          200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat


     102484__EV16                                                                                            3/6/2018         Page: 26


                                                                    EXHIBIT 2-B                     000026, MEM INN
27
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 27 of 361

                         Forensic Building Science, Inc.




                                                                    CONTINUED - Room 272



      DESCRIPTION                                  QUANTITY UNIT PRICE             TAX       O&P        RCV       DEPREC.         ACV
      322. Floor protection - cloth - skid              200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 272                                                             68.28    341.14   2,046.90        151.92    1,894.98




                                             Room 274

      DESCRIPTION                                  QUANTITY UNIT PRICE             TAX       O&P        RCV       DEPREC.         ACV
      323. Remove Carpet                                200.00 SF          0.26     0.00     10.40     62.40          (0.00)     62.40
      324. Carpet                                       230.00 SF          3.07    45.54    150.32    901.96        (110.40)    791.56
      15 % waste added for Carpet.
      325a. Remove Carpet pad                           200.00 SF          0.11      0.00     4.40     26.40          (0.00)     26.40
      325b. Carpet pad                                  200.00 SF          0.54      7.43    23.08    138.51         (18.00)    120.51
      326a. Remove Cove base molding - rubber            60.00 LF          0.29      0.00     3.48     20.88          (0.00)     20.88
      or vinyl, 4" high
      326b. Cove base molding - rubber or vinyl,         60.00 LF          1.84      5.74    23.22    139.36         (13.92)    125.44
      4" high
      327. Contents - move out then reset -               1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      328a. Remove Acoustic ceiling (popcorn)           200.00 SF          0.43      0.00    17.20    103.20          (0.00)    103.20
      texture
      328b. Acoustic ceiling (popcorn) texture          200.00 SF          0.93      0.99    37.40    224.39          (2.40)    221.99
      329. Paint acoustic ceiling (popcorn)             200.00 SF          0.56      2.97    23.00    137.97          (7.20)    130.77
      texture - 1 coat
      330. Floor protection - cloth - skid              200.00 SF          0.82      5.61    33.92    203.53          (0.00)    203.53
      resistant, leak proof

      Totals: Room 274                                                             68.28    341.14   2,046.90        151.92    1,894.98




                                             Electrical Room

      DESCRIPTION                                  QUANTITY UNIT PRICE             TAX       O&P        RCV       DEPREC.         ACV
      331. Contents - move out then reset -               1.00 EA         73.58      0.00    14.72     88.30          (0.00)     88.30
      Large room
      332a. Remove Acoustic ceiling (popcorn)           100.00 SF          0.43      0.00     8.60     51.60          (0.00)     51.60
      texture
      332b. Acoustic ceiling (popcorn) texture          100.00 SF          0.93      0.50    18.70    112.20          (1.20)    111.00
      333. Paint acoustic ceiling (popcorn)             100.00 SF          0.56      1.49    11.50     68.99          (3.60)     65.39
      texture - 1 coat
     102484__EV16                                                                                               3/6/2018         Page: 27


                                                                       EXHIBIT 2-B                     000027, MEM INN
28
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 28 of 361

                         Forensic Building Science, Inc.




                                                              CONTINUED - Electrical Room



      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX         O&P          RCV       DEPREC.              ACV
      334. Floor protection - cloth - skid              100.00 SF        0.82        2.81      16.96       101.77           (0.00)        101.77
      resistant, leak proof

      Totals: Electrical Room                                                        4.80      70.48       422.86               4.80      418.06




                                             Mechanical Room

      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX        O&P           RCV       DEPREC.              ACV
      335. Contents - move out then reset -               1.00 EA      73.58         0.00      14.72         88.30          (0.00)          88.30
      Large room
      336a. Remove Acoustic ceiling (popcorn)           100.00 SF        0.43        0.00        8.60        51.60          (0.00)          51.60
      texture
      336b. Acoustic ceiling (popcorn) texture          100.00 SF        0.93        0.50      18.70       112.20           (1.20)        111.00
      337. Paint acoustic ceiling (popcorn)             100.00 SF        0.56        1.49      11.50        68.99           (3.60)         65.39
      texture - 1 coat
      338. Floor protection - cloth - skid              100.00 SF        0.82        2.81      16.96       101.77           (0.00)        101.77
      resistant, leak proof
      339a. Remove Tile floor covering                  100.00 SF        2.40       0.00       48.00       288.00           (0.00)        288.00
      339b. Tile floor covering                         100.00 SF        7.23      31.76      150.96       905.72          (77.00)        828.72

      Totals: Mechanical Room                                                      36.56      269.44      1,616.58          81.80        1,534.78

      Total: Interior                                                            2,715.16   14,028.96    84,175.62       6,133.16       78,042.46




                                             Exteiror

      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX        O&P           RCV       DEPREC.              ACV
      340a. Remove Aluminum window -                     36.00 EA      21.67         0.00     156.02       936.14           (0.00)        936.14
      casement, 9-13 sf
      340b. Aluminum window - casement, 9-13             36.00 EA     275.37      622.33     2,107.12    12,642.77      (1,508.69)      11,134.08
      sf
      341. Add. charge for a retrofit window, 12-        36.00 EA     207.30       46.09     1,501.78     9,010.67       (111.74)        8,898.93
      23 sf - difficult
      342a. Remove AC unit w/sleeve - through-          196.00 EA      30.17         0.00    1,182.66     7,095.98          (0.00)       7,095.98
      wall/window - 18,000 BTU
      342b. AC unit w/sleeve - through-                 196.00 EA    1,061.94   14,318.86   44,491.82   266,950.92     (34,712.38)     232,238.54
      wall/window - 18,000 BTU

      Totals: Exteiror                                                          14,987.28   49,439.40   296,636.48      36,332.81      260,303.67

     102484__EV16                                                                                                    3/6/2018              Page: 28


                                                                    EXHIBIT 2-B                             000028, MEM INN
29
                  Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 29 of 361

                       Forensic Building Science, Inc.




                                       General Conditions

      DESCRIPTION                                 QUANTITY UNIT PRICE          TAX          O&P          RCV       DEPREC.           ACV
      343. Initial set-up, staging, and               1.00 EA   1,500.00        0.00      300.00      1,800.00         (0.00)     1,800.00
      monitoring*
      344. Progressive set-up, staging, and           1.00 EA   1,500.00        0.00      300.00      1,800.00         (0.00)     1,800.00
      monitoring*
      345. Commercial Supervision / Project         320.00 HR     65.08         0.00     4,165.12    24,990.72         (0.00)    24,990.72
      Management - per hour
      346. Telehandler/forklift (per week) - no       8.00 WK    795.00         0.00     1,272.00     7,632.00         (0.00)     7,632.00
      operator
      347. Temporary toilet (per month)               8.00 MO    158.21         0.00      253.14      1,518.82         (0.00)     1,518.82
      348a. Remove Temporary fencing                400.00 LF      0.77         0.00       61.60        369.60         (0.00)       369.60
      348b. Temporary fencing                       400.00 LF      5.26         0.00      420.80      2,524.80         (0.00)     2,524.80
      349. Dumpster load - Approx. 40 yards, 7-       6.00 EA    568.55         0.00      682.26      4,093.56         (0.00)     4,093.56
      8 tons of debris
      350. Temporary construction office -            1.00 MO    279.08         0.00        55.82      334.90          (0.00)      334.90
      portable (trailer)
      351. Temporary power usage (per month)          2.00 MO    120.00       18.12         51.62      309.74         (43.92)      265.82
      352a. Remove Temporary power - hookup           1.00 EA     57.97        0.00         11.60       69.57          (0.00)       69.57
      352b. Temporary power - hookup                  1.00 EA    290.80        0.00         58.16      348.96          (0.00)      348.96

      Totals: General Conditions                                              18.12      7,632.12    45,792.67          43.92    45,748.75

      Line Item Totals: 102484__EV16                                       27,311.14   161,718.70   970,313.98      65,759.80   904,554.18




     102484__EV16                                                                                                3/6/2018           Page: 29


                                                                EXHIBIT 2-B                             000029, MEM INN
30
                 Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 30 of 361

                      Forensic Building Science, Inc.




                                                             Summary for Dwelling
      Line Item Total                                                                               781,284.14
      Material Sales Tax                                                                             27,311.14

      Subtotal                                                                                      808,595.28
      Overhead                                                                                       80,859.35
      Profit                                                                                         80,859.35

      Replacement Cost Value                                                                       $970,313.98
      Less Depreciation                                                                             (65,759.80)

      Actual Cash Value                                                                            $904,554.18
      Net Claim                                                                                    $904,554.18

      Total Recoverable Depreciation                                                                 65,759.80

      Net Claim if Depreciation is Recovered                                                       $970,313.98




                                               Jim Irmiter




     102484__EV16                                                                       3/6/2018        Page: 30


                                                              EXHIBIT 2-B           000030, MEM INN
31
                   Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 31 of 361

                       Forensic Building Science, Inc.




                                               Recap of Taxes, Overhead and Profit




              Overhead (10%)    Profit (10%)   Material Sales Cleaning Mtl Tax   Cleaning Sales   Manuf. Home    Storage Rental
                                                Tax (8.25%)            (8.25%)     Tax (8.25%)       Tax (5%)      Tax (8.25%)

      Line Items
                    80,859.35      80,859.35       27,311.14              0.00             0.00          0.00              0.00

      Total
                    80,859.35      80,859.35       27,311.14              0.00             0.00          0.00              0.00




     102484__EV16                                                                                     3/6/2018           Page: 31


                                                           EXHIBIT 2-B                            000031, MEM INN
32
                Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 32 of 361

                    Forensic Building Science, Inc.




                                        Recap by Category with Depreciation

      O&P Items                                                         RCV         Deprec.         ACV
      CONTENT MANIPULATION                                            3,531.84                    3,531.84
      GENERAL DEMOLITION                                             85,780.29                   85,780.29
      DRYWALL                                                        11,509.16        224.16     11,285.00
      ELECTRICAL                                                      7,078.50        322.40      6,756.10
      HEAVY EQUIPMENT                                                 6,360.00                    6,360.00
      FLOOR COVERING - CARPET                                        31,749.90       5,007.60    26,742.30
      FLOOR COVERING - CERAMIC TILE                                     723.00          77.00       646.00
      FLOOR COVERING - VINYL                                          4,305.60         542.88     3,762.72
      FLOOR COVERING - WOOD                                           1,144.00         126.00     1,018.00
      FRAMING & ROUGH CARPENTRY                                      13,749.00       1,499.89    12,249.11
      HEAT, VENT & AIR CONDITIONING                                 209,669.88      34,947.69   174,722.19
      LABOR ONLY                                                     20,825.60                   20,825.60
      LIGHT FIXTURES                                                    307.04                      307.04
      PAINTING                                                        6,770.20         318.72     6,451.48
      ROOFING                                                       356,224.45      21,029.11   335,195.34
      TEMPORARY REPAIRS                                               4,179.56          43.92     4,135.64
      WINDOWS - ALUMINUM                                             17,376.12       1,620.43    15,755.69
      O&P Items Subtotal                                            781,284.14      65,759.80   715,524.34
      Material Sales Tax                                             27,311.14                   27,311.14
      Overhead                                                       80,859.35                   80,859.35
      Profit                                                         80,859.35                   80,859.35

      Total                                                         970,313.98      65,759.80   904,554.18




     102484__EV16                                                                    3/6/2018       Page: 32


                                                      EXHIBIT 2-B                000032, MEM INN
  Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 33 of 361




   ___________________________________________

                          Storm Damage Report
                                          for


                                  Memorial Inn & Suites
                                   9535 Katy Freeway
                                  Houston, Texas 77024




   ___________________________________________
Forensic Building Science, Inc.                       RJH & Associates
657 Lincoln Avenue                                    12598 U.S. Hwy 98, #200
St. Paul, Minnesota 55105                             Miramar Beach, FL 32550
Phone: 651-222-6509                                   Phone: 850-608-6221
Fax: 651-528-6237                                     Fax: 850-608-6223
www.forensicbuildingscience.com                       www.rjhassoc.com




                                      EXHIBIT 2-B                    000033, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 34 of 361




                                      Project Info

 Client: Raizner Slania                      Insurance Carrier: Arch Specialty
                                             Insurance Company
 Project Address:
 Memorial Inn and Suites                     Policy #: ESP 7302074-01
 9535 Katy Freeway                           Claim #: 000013107760
 Houston, TX 77024
                                             Date of Loss: August 26-28, 2017
 Harris County
                                             Claim Type: Hurricane Harvey



      FIELD REPORT FOR INITIAL STORM DAMAGE INVESTIGATION

1.0   Background Information:

      Forensic Building Science, Inc. (FBS) was contacted by Raizner Slania Law Firm
      (RS) to provide an inspection of the exterior and interior of the above-mentioned
      property and to ascertain the extent of damage caused by wind and weight of water,
      including tornadic activity which was reported to have occurred on or around
      August 26-28, 2017. RJH & Associates, Inc. (RJH) worked in cooperation with
      FBS to perform their inspections.

1.1   Summary of Hurricane/Tropical Storm Harvey from the Washington Post:
      https://www.washingtonpost.com/graphics/2017/national/harvey-
      impact/?utm_term=.a1555e841c24

1.2   Reference Information on August 27, 2017 Storm Event
      NOAA Storm Events Database – August 26, 2017 through August 30, 2017
      Event Details:
      Event          Tropical Storm
      State          TEXAS
      County/Area    HARRIS
      WFO            HGX
      Report
      Source         Emergency Manager
      NCEI Data
      Source         CSV
      Begin Date     2017-08-26 00:00:00.0 CST-6
      End Date       2017-08-30 00:00:00.0 CST-6



                                      EXHIBIT 2-B                       000034, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 35 of 361


     Deaths
     Direct/Indirect 36/2 (fatality details below, when available...)
     Injuries
     Direct/Indirect 0/0
     Property
     Damage         10.00B
     Crop
     Damage
                    Harvey made landfall as a category 4 hurricane near Rockport,
                    Texas during the evening of August 25th. The storm then
                    weakened to a tropical storm and slowed, looping back and
                    tracking over SE Texas then back over the Gulf of Mexico
                    making a second landfall along the Louisiana coast during the
                    early morning hours of August 30th. Over that 5 day period
                    over Southeast Texas TS Harvey produced catastrophic
                    flooding with a large area of 30 to 60 inches of rain, 23
                    tornadoes, tropical storm force winds and a moderate storm
                    surge near Matagorda Bay. In some of the heavier bands rain
                    fell at a rate of over 5 inches per hour. This copious record
                    amount of rain over a led to catastrophic flooding. Thousands
                    of homes, businesses, and roads were flooded due to flash
                    flooding and sheet flow from long duration intense rain. Main
                    stem rivers and adjoining tributaries, creeks and bayous
                    reached full capacity and came out of their banks and this also
     Episode        contributed to the massive flooding across southeastern
     Narrative      Texas.

                    Harvey made landfall as a category 4 hurricane near Rockport,
                    Texas during the evening of August 25th then slowed and
                    looped back tracking over SE Texas, back over the Gulf of
                    Mexico then made a second landfall along the Louisiana coast
                    during the early morning hours of August 30th. Over that 5 day
                    period over Southeast Texas TS Harvey produced catastrophic
                    flooding with a large area of 30 to 60 inches of rain, 23
                    tornadoes, tropical storm force winds and a moderate storm
     Event          surge near Matagorda Bay. Catastrophic flooding occurred
     Narrative      along nearly all bayous and rivers in Harris County.




                                              2
                                      EXHIBIT 2-B                       000035, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 36 of 361



     NOAA Severe Weather Inventory: Tornado Signatures from NEXRAD:
     August 27, 2017
     A tornado signature was reported by NEXRAD 2 miles east of the site.




      Note: Times are listed in Universal Time (UTC), which is 5 hours ahead of
      Houston’s Central Time.




                                           3
                                   EXHIBIT 2-B                        000036, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 37 of 361


     NOAA Severe Weather Inventory: Digital Mesocyclone Detection Algorithm
     from NEXRAD: August 27, 2017
     Nine digital mesocyclone events were recorded in the area with one occurring 1/2
     mile west of the site.




      Note: Times are listed in Universal Time (UTC), which is 5 hours ahead of
      Houston’s Central Time.




                                            4
                                    EXHIBIT 2-B                        000037, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 38 of 361


     Weather Underground – Weather history for August 26, 2017 and
     surrounding dates:

     Weather Underground historical weather data from the three nearest weather
     stations are not displayed on the website from August 19, 2017 through September
     19, 2017. This is likely due to equipment or communication outages at the weather
     station during Tropical Storm Harvey. Weather Underground generically explains
     missing data in the site’s FAQ section as follows:

        “When a city suddenly disappears from our site, it is usually a station that has
        not sent us a data report for over 24 hours. We removed all data over 24 hours
        old from our site to avoid providing outdated information. These outages are
        usually due to communications or equipment failures at the weather station and
        outages can last from a few days to weeks”

     Rainfall Information:

Total rainfall summary map, produced by the Harris County Flood Warning System




Red arrow is placed at location of the Memorial Inn. Map indicates approximately 30” of
rain fell in the vicinity between August 24 and 29, 2017.




                                             5
                                     EXHIBIT 2-B                         000038, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 39 of 361


1.3   Satellite Image of the Property:




                          Google Earth imagery dated October 28, 2017.


1.4   Inspection personnel present:
         Kevin Steinke, Field Investigator, FBS – January 31 - February 1, 2018
         Robert Hinojosa, PE, RRC, RWC, REWC, RBEC
           President/CEO, RJH & Associates – February 1, 2018

1.5   The following claim related documents have been received:
        McLarens, J. Phillip Dempsey II – RCV Insurance Estimate ($62,336.27),
           dated November 30, 2017
        Envista Forensics Report of Findings with attachments A and B, dated
           October 20, 2017

1.6   Previous or Subsequent Damage from Another Event(s):
      According to property owner Khalid Kajani, the fifth (and southernmost) wing of
      the building did have multiple known interior leaks prior to Tropical Storm Harvey,
      however, these were not leaking prior to the storm event. For that reason, the owner
      was not seeking insurance coverage for interior damage in that wing of the building.
      Other areas of concern that may have arisen prior to Tropical Storm Harvey were
      minor in nature and regular maintenance was able to resolve those issues in a timely
      manner. Since Tropical Storm Harvey, any attempt at post storm repairs have been
      too extensive for regular maintenance to perform.

1.7   Loss Related Repairs:
      Minor temporary repairs have been made at numerous locations on the roof since
      the storm event. Repairs have also been made to some of the interior spaces,
      specifically, to the rooms on the first floor that sustained carpet damage.

1.8   The following additional documents were used for reference:
        According to the City of Houston, TX website, they have adopted the
           following building codes:
             o 2012 International Building Code with local amendments
             o 2012 International Energy Conservation Code with local amendments

                                              6
                                      EXHIBIT 2-B                        000039, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 40 of 361


           o   2012 International Fire Code with local amendments
           o   2012 Uniform Mechanical Code with local amendments
           o   2012 Uniform Plumbing Code with local amendments
           o   2017 National Electrical code
           o   2015 International Energy Conservation Code with local amendments
           o   Amendments can be found here:
               https://www.houstonpermittingcenter.org/code-enforcement/customer-
               assistance-code-development-cacd-section.html/#current
         Photographs from site visits by FBS.
         Haag Education Haag Certified Roof Inspector Program, Commercial Edition.
         ANSI/SPRI ES-1 Wind Design Standard for Edge Systems Used with Low
          Slope Roofing Systems. 1998, 2003, 2011. Code reference standard.
         ARMA technical bulletin 115 The Effects of Ponding Water
         SPRI, Construction-Generated Moisture and Its Effect on Roofing Systems,
          August 2008.
         E108-10a Standard Test Methods for Fire Tests of Roof Coverings.
         RS-738-Insulation Installation Instructions
         ASHRAE R-Value Climate Zone Map
         Standards: FM 4470, UL 1256, and CAN/ULC – S126M
         Texas Board of Professional Engineers, Advisory Ruling October 7, 2004
          “Policy Advisory Opinion Regarding Structural or Mechanical Modifications
          to Building Roofs.”
         Building Damage Issues in Tornadoes. Severe Local Storms 22nd Annual
          Conference. 2004 Marshall.
         Wind Speed Analyses of Tornadoes Based on Structural Damage. Wolde-
          Tinsae, Porter and McKeown. July 1985
         E2128-17 Standard Guide for Evaluating Water Leakage of Buildings
         E1105-15 STM for Field Determination of Water Penetration of Installed Ext
          Windows, Skylights, Doors, and Curtain Walls, by Uniform or Cyclic Static
          Air Pressure Differential
         ACI 524R-93 - Guide to Portland Cement Plastering - Reported by ACI
          Committee 524
         PCA Repair of Portland Cement Plaster




                                           7
                                   EXHIBIT 2-B                      000040, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 41 of 361



2.0   Structure Information:




        Google Earth imagery of terrain surrounding property dated October 28, 2017.

      According to the Harris County Appraisal District website, the 29,145 square foot
      building at 9535 Katy Freeway was originally constructed in 1970. The two-story
      building is a concrete and steel structure with a slab-on-grade foundation. Floors
      and roof deck are concrete. The exterior walls are constructed with CMU and a
      parging surface covered by a stucco veneer. The veneer is painted. The roofing
      system is a low-slope built-up roof (BUR) with gravel ballast. Beneath the BUR is
      1/2” of fiberglass insulation. Beneath the fiberglass insulation is a concrete deck.
      The area is surrounded by properties consistent with the definition of Exposure B in
      ASCE 7.

3.0   Site Observations: [See Photo reports for all photos of damage]

3.1   Exterior Observations




                                              Figure 1


                                              8
                                      EXHIBIT 2-B                        000041, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 42 of 361




                                            Figure 1A
         The ceiling of the porte-cochere was water damaged and the finish was
          removed for safety reasons.
         Many of the window air-conditioning units had damage to the plastic fins.
          Some were said to be broken as a result of the storm, while others were
          broken from unrelated causes.




                                           Figure 2
         Several windows were broken from wind or wind-borne debris. Units with
          broken windows include 104, 114, 116, 117, 124, 166, 171, 177, 184, 209,
          257, 261, and 262.
         Some windows have been replaced and others have been removed, but not yet
          replaced.
         Gaps identified around window frames were new in apprearence and were
          consistent with wind damage.These gaps should be considered storm created
          openings.




                                            9
                                    EXHIBIT 2-B                        000042, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 43 of 361




                                            Figure 3




                                            Figure 3A
         Widespread damage identified to the exterior wall finish along the bottom of
          walls due to standing water during the tropical storm. This was observed by
          FBS and confirmed by property management. Water caused the parging to
          seperate from the CMU at a number of locations. This damage typically
          extended up 12” from the grade line.




                                           10
                                    EXHIBIT 2-B                        000043, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 44 of 361




                                             Figure 4
3.2   Roof Observations




                                                 Figure 5
          Parapets are capped with metal. The interior side of the 12-inch high parapets
           were covered with BUR that extended up the wall and under the metal cap.
           The exterior side was sloped and clad with concrete tiles, except for the east
           elevation, which was clad with 3-tab asphalt shingles. Along the southern end
           of the east elevation, concrete tiles were installed with battens fastened
           directly through the existing 3-tab shingles.
          Scour and cap sheet seperation and debonding was observed on the BUR.[See
           Figure 5]
          Decorative 6- foot high wood-framed parapets were installed on top of the
           roof above the functional parapets along the north elevation and the west ends
           of each wing. The interior side of these parapets were clad with plywood.
           The top of these parapets were clad with exterior insulation and finish system
           (EIFS) which was capped with metal. During our inspection, a crew was
           replacing plywood that had been dislodged during the storm event. In general
           the plywood was in poor condition.




                                            11
                                     EXHIBIT 2-B                        000044, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 45 of 361




                                           Figure 6
         2” x 4” non-conventional wood bracing used for tall parapets.




                                            Figure 7




                                Figure 8 Parpet pushed inward




                                           12
                                    EXHIBIT 2-B                           000045, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 46 of 361


          Expansion joints running east-west observed between wing sections, with
           temporary patching done on sections.




                                              Figure 9
          Roof areas where an additional flood coat was applied
          A temporary repair with a black tarp observed between the first and second
           wings.




                                            Figure 10

3.3   Roof Cores

       Three roof cores were taken to observe the composition of the roof and determine
       if there are wet areas beneath the materials.

            Core #1




                   Located on the 1st (northernmost) wing, 13’ from South wall, 50’
                    from East wall
                   Gravel Ballast


                                            13
                                     EXHIBIT 2-B                        000046, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 47 of 361


                 ½” 3-ply BUR
                 ½” fiberglass insulation
                 Concrete deck
                 All materials were wet

           Core #2




                 Located on the 3st (middle) wing, 8’ from North wall, 32’ from West
                  wall
                 Gravel Ballast
                 ½” 3-ply BUR
                 ½” fiberglass insulation
                 Concrete deck
                 All materials were wet

           Core #3




                 Located on the 5th (southernmost) wing, 7’ from South wall, 8’ from
                  West wall
                 Gravel Ballast
                 ½” 3-ply BUR
                 ½” fiberglass insulation
                 Concrete deck
                 All materials were wet




                                          14
                                   EXHIBIT 2-B                       000047, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 48 of 361



3.4   Interior Observations
      Because many units were rented, not all units were available to inspect during our
      visit. We did, however, inspect most of the rooms with reported damage. Below is
      a list of the units inspected by FBS with damage indicated. All of the units listed
      were damaged by Tropical Storm Harvey. Units in the 5th wing were not inspected
      by FBS as the damage in those units was considered by management to be pre-
      existing.
      Second Floor:

             Office




                                               Figure 11
                      Water damage to laminate floor
                      Water damage to ceiling
                      Water damage to window shade
                      Water damage to wall
                      Water damage to baseboard

             203




                                                 Figure 12
                      Water damage to ceiling
                      Water damage to wall

             205
                      Water damage to ceiling
                      Water damage to wall




                                              15
                                       EXHIBIT 2-B                       000048, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 49 of 361




           209




                                        Figures 13 and 13A
                    Water damage to ceiling
                    Water damage to wall
                    Window missing

           214
                    Water damage to ceiling
                    Water damage to wall
                    Carpet damage

           215
                    Water damage to ceiling
                    Water damage to wall
                    Window damage

           216
                    Water damage to ceiling
                    Water damage to wall


           218
                    Water damage to ceiling
                    Water damage to wall

           221
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to carpet

           223
                    Water damage to ceiling

           225
                    Water damage to ceiling


                                            16
                                     EXHIBIT 2-B             000049, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 50 of 361




           227
                    Water damage to ceiling
                    Water damage to wall

           229
                    Water damage to ceiling

           233
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to carpet

           235
                    Water damage to ceiling
                    Water damage to a lamp shade

           Electrical Room #2
               Water damage to ceiling

           236
                    Water damage to ceiling

           239
                    Water damage to ceiling

           243
                    Water damage to ceiling
                    Window missing
                    A/C unit missing

           253
                    Water damage to ceiling
                    Water damage to wall

           256
                    Water damage to ceiling
                    Water damage to carpet
                    A/C unit missing




                                            17
                                     EXHIBIT 2-B           000050, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 51 of 361




           257




                                        Figures 14 and 14A
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to carpet
                    A/C unit missing

           260
                    Water damage to ceiling

           261
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to carpet

           262
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to carpet
                    Water damage to window

           Electrical Room #4




                                        Figures 15 and 15A
                    Water damage to ceiling
                    Water damage to wall
                    Water damage to floor

                                            18
                                     EXHIBIT 2-B             000051, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 52 of 361



            264
                     Water damage to ceiling
                     Water damage to wall

            272
                     Water damage to ceiling

            274
                     Water damage to ceiling
                     Water damage to carpet

            278
                     Water damage to ceiling
                     Water damage to wall

     First Floor:

            101




                                        Figures 16 and 16A
                     Water damage to wall

            103
                     Water damage to ceiling

            104
                     Window was replaced do to wind damage

            129
                     Water damage to carpet

            131




                                             19
                                      EXHIBIT 2-B             000052, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 53 of 361




                                            Figure 17
                    Water damage to carpet
                    Water damage observed on wood dresser

           133
                    Water damage to carpet

           136
                    Water damage to carpet
                    Water damage to wall

           149




                                              Figure 18
                    Water damage to carpet
                    Water damage to base of wall

           152
                    Water damage to carpet
                    Water damage to base of wall

           157
                    Water damaged carpet has been replaced

           161
                    Water damaged carpet has been replaced

           162
                    Water damage to carpet

                                            20
                                     EXHIBIT 2-B              000053, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 54 of 361



           165
                 Water damage to carpet
                 Water damage to ceiling
                 Water damage to wall

           166
                 Water damage to carpet
                 Window has been replaced

           167
                 Water damage to carpet

           168
                 Water damage to carpet

           171
                 Water damage to carpet
                 Water damage to base of walls
                 Window has been replaced

           177
                 Water damage to carpet
                 Water damage to ceiling
                 Water damage to wall
                 Window has been replaced

           183
                 Water damage to carpet
                 Water damage to wall

           123 (Joined to Unit 183)




                                     Figures 19 and 19A
                 Water damage to carpet
                 Water damage to wall
                 Water damage to ceiling




                                         21
                                  EXHIBIT 2-B              000054, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 55 of 361


             184
                      Water damage to carpet
                      Water damage to base of walls

             124 (Joined to Unit 184)
                 Water damage to carpet
                 Observed broken window glass on ground

             185
                      Water damage to carpet

             125 (Joined to Unit 185)
                 Water damage to carpet


4.0   Causation Statement

      Based upon evidence collected from weather research and the physical inspection
      and roof, exterior wall and window assessment, we have concluded that the roof
      system, windows, some PTAC units, parapet walls, and some roof vents were
      damaged by the tornadic winds which occurred during the storm event. In addition,
      an overabundance of rain more than likely caused the roof system to be submerged
      causing water to damage the materials under the primary membrane, including
      adhesives, insulation and ceiling materials. These were still wet at the time of our
      inspection and will not recover. In our opinion, the low-slope built-up roof must be
      completely replaced. In our opinion, the current design of the parapet walls will not
      meet code at the time of the loss and will require complete replacement. In our
      opinion, complete replacement of the windows is necessary. The Work that has
      been done after the storm should be considered temporary in nature.

      Based upon our training, education, experience, a reasonable degree of building
      science and engineering certainty and the information gathered during our
      inspections and weather data search, it is more likely than not that the observed
      damage to the roofing system is a result of Tropical Storm Harvey. On August 26-
      29, 2017 there was sufficient rain and wind to cause the above-referenced damage.

      Based on our interior inspection of the building, we have concluded that it is more
      likely than not, that the interior water damage we observed was a result of Tropical
      Storm Harvey, with the exception of the prior damage, as reported.

      Failure to completely remove and replace the damaged roof systems, windows, and
      parapets at the property will result in additional damage to the interior due to water
      intrusion.




                                              22
                                       EXHIBIT 2-B                         000055, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 56 of 361



5.0   Conclusions

      Damage to the property caused by wind and excessive occurred on or around
      August 26-28, 2017. Historic rainfall impacted the property during this time period
      where approximately 30” of rain was reported at the location of the Memorial Inn.
      According to our review of applicable weather data listed above in section 1,
      sustained windspeeds were estimated between 40-50 mpg with gusts reaching 50-60
      mph. The wind speeds reported are general to the area and can vary at specific
      locations. They are subject to a +/- 20% margin of error and do not account for
      tornadoes. Tropical Storm Harvey spawned many tornadoes, radar records
      indicated one which was reported 2 miles east of the site. There were also several
      mesocyclones detected in the area, with one being reported ½ west of the site. In
      our opinion, the wind that occurred on or around August 27, 2017 was sufficient to
      cause damage to the windows, parapets and the roofing system. In our opinion, full
      replacement of the roof system is required. Ensuing interior water damage from the
      storm event will require interior repairs.

      The City of Houston has adopted the 2015 International Energy Code (IECC). In
      our opinion, as the carrier has demostarted coverage for the removal and
      replacement of sections of the interior ceilings damaged by water from the storm,
      the remaining parts of the roof assembly up to the roof covering [ working inside
      out] must also be replaced due to water damage. FBS cut roof cores and all cores
      were wet. In our opinion, additional coring will reveal either presence of water or
      signs that water did enter. Most if not all of the products used in the “roof
      Assembly” are not intended by the manufacturer to get wet and water damage to the
      materials directly behind the exterior roof envelope [the back side of the base sheet]
      are wet.

      The Code Defines the following;

      2015 IECC
      Definitions Chapter 2
      ROOF ASSEMBLY. A system designed to provide weather
      protection and resistance to design loads. The system consists
      of a roof covering and roof deck or a single component serving
      as both the roof covering and the roof deck. A roof assembly
      includes the roof covering, underlayment, roof deck, insulation,
      vapor retarder and interior finish.

      The key component here is that the energy code includes the interior finish.

      Interior Finish is defined as:
      INTERIOR FINISH. Interior finish includes interior wall
      and ceiling finish and interior floor finish.




                                             23
                                      EXHIBIT 2-B                          000056, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 57 of 361



      Interior wall and Ceiling Finish isfurther defines as:

      INTERIOR WALL AND CEILING FINISH. The exposed
      interior surfaces of buildings, including but not limited to:
      fixed or movable walls and partitions; toilet room privacy partitions;
      columns; ceilings; and interior wainscoting, paneling or
      other finish applied structurally or for decoration, acoustical
      correction, surface insulation, structural fire resistance or similar
      purposes, but not including trim.

      In our opinion, based on code langauge adopted by the City of Houston prior to the
      storm event, water damage to the interior ceilings from the storm event, which is
      not disputed, and discovery of wet materials in the roof assembly which includes
      not only the interior ceilings but also the roof assembly insulation, requires
      replacement of the wet insulation. In this case because of the concrete deck the only
      way to access the wet insulation is from the top, necessitating full roof replacement.

      In our opinion, removal of the roof system to the concrete deck, drying out of the
      deck and installation of new above deck insulation with a new roof covering will be
      required as a result of damage from the storm event. Parapet walls will require
      replacement. New roof system will not allow for any gravel ballast.

      In our opinion additional windows have been damaged by wind and require
      replacement. In our opinion, parging at the base of the structure was water damaged
      requiring removal and replacement. In our opinion, the scoipe of repairs allowed
      for by the carrier was deficient.

6.0   Requirements / Recommendations

      Based on the findings during the investigation, we recommend the following steps
      be taken:

       1. Follow all applicable building codes.
       2. Remove all existing low-slope roofing materials down to the concrete
           decking.
       3. Dry down concrete to roofing insulation manufactures requirements prior to
           installing new roof system.
       4. Install a minimum of 3” of tapered polyiso board above deck.
       5. Relocate all scuppers to accommodate height change.
       6. Build new parapet with parapet bracing to meet current code requirements.
           Note: This will require special engineering design.
       7. Replace all removed roofing materials and appurtenances with new similar
           materials.
       8. Remove and replace all water damaged materials on the porte-cochere.
       9. Repair any storm damage related interior water damage.
       10. Replace all storm damaged windows.
       11. Replace any storm damaged through-wall air conditioning units.


                                              24
                                       EXHIBIT 2-B                         000057, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 58 of 361


       12. Remove water damaged interior materials and effect repairs pursuant to
           current published guidelines by ANSI/IICRC S500 – “Water Damage
           Restoration.” This will include interior environmental controls.
      13. Alternate construction techniques may be acceptable provided a licensed
           design professional approves and signs and seals plans and or shop drawings
           for these repairs. Means and methods are the contractor’s responsibility.
      14. Conform to any special inspection and testing schedules issued by the
           engineer.
      15. Contractor is solely responsible for adherence to all applicable safety
           requirements for work at heights.
      16. Contractor shall remain on alert for signs of mold during repairs and
           construction.
      17. Energy code requirements have not been reviewed. Scope of work for this
           project is structural only. Integration of existing building systems with vapor
           retarders, application of sealants, flashing and other items are the
           responsibility of the contractor.
      18. Stability during construction is the responsibility of the contractor. Structure
           as detailed is intended to be stable once all sheathing and fasteners are in
           place.

Discovery is ongoing. Additional testing and inspections may need to be performed and
additional and/or supplemental information and opinions may be contained in future
reports issued by Forensic Building Science, Inc and RJH & Associates, Inc. This report
is the exclusive property of the client noted previously and cannot be relied upon by a
third party. Copies of this report are released to third parties only by written permission
of the client.

 Please contact our office should you have any questions or need additional information.


 Respectfully submitted,



                                                                    February 27, 2018
Ryan Nierengarten                                                   Date
FBS Director of Field Operations




                                                                   February 27, 2018
Kevin Steinke                                                      Date
Field Investigator & Project Estimator, Forensic Building Science, Inc.




                                             25
                                      EXHIBIT 2-B                          000058, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 59 of 361




                                                           February 27, 2018
Tom Irmiter, President, Forensic Building Science, Inc.    Date
Building Causation, Code and Damages Consultant



                                                          February 27, 2018
Robert Hinojosa, PE, RRC, REWC, RWC, RBEC                 Date
President/CEO
RJH & Associates. Inc.
                                                          2/27/2018




                                            26
                                     EXHIBIT 2-B                 000059, MEM INN
  Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 60 of 361




                                         National      Analysis


Flooding persists as Harvey downgraded
         to tropical depression
   Millions of people are caught in the most extreme rain event in U.S. history

      By Darla Cameron, Chris Alcantara, Gabriel Florit and Bonnie Berkowitz
                            Updated Sept. 1 10:38 p.m.




                      Total
                       Total rainfall
                              rainfall 88 a.m.
                                          a.m. Aug.
                                                Aug. 24
                                                      24
                      to
                       to 88 a.m.
                             a.m. Sept.
                                  Sept. 11
                      00                50
                                         50 inches
                                             inches or
                                                    or more
                                                       more
                                                        88 p.m.
                                                           p.m.
                        TT EE XX AA SS              Wednesday
                                                    Wednesday
                                                                    LL AA ..
                      Austin
                      Austin
                         9”
                          9”              Houston
                                          Houston             Beaumont
                                                              Beaumont
                                             43”
                                              43”             44”
                                                              44”
                                         88 a.m.
                                            a.m.
                                         Saturday
                                          Saturday
                      Rockport
                      Rockport                                Gulf
                                                              Gulf of
                                                                   of
                          22”
                          22”                                 Mexico
                                                              Mexico
                                         Harvey’s
                                         Harvey’s
                                          path
                                           path                    100
                                                                   100 MILES
                                                                       MILES




                                            EXHIBIT 2-B                        000060, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 61 of 361

                   Rainfall totals by day

                    Friday,
                    Friday, Aug.
                            Aug. 25
                                 25
                                                        LL AA ..
                      TT EE XX AA SS
                                          Houston
                                          Houston


                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico

                     Saturday
                     Saturday
                                                            LL AA ..
                         TT EE XX AA SS
                                              Houston
                                              Houston


                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico

                     Sunday
                     Sunday
                                                           LL AA ..
                         TT EE XX AA SS
                                             Houston
                                             Houston


                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico

                    Monday
                    Monday
                                                          LL AA ..
                        TT EE XX AA SS
                                            Houston
                                            Houston


                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico

                    Tuesday
                    Tuesday
                                                         LL AA ..
                       TT EE XX AA SS
                                            Houston
                                            Houston

                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico
                                          EXHIBIT 2-B                  000061, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 62 of 361
                     Wednesday
                     Wednesday
                                                         LL AA ..
                       TT EE XX AA SS
                                          Houston
                                          Houston

                                                    Gulf
                                                    Gulf of
                                                         of
                                                    Mexico
                                                    Mexico




The downpour has stopped in Houston, which was inundated for days by
record-setting rain and floodwaters from the aftermath of Hurricane
Harvey.


But Harvey, now a tropical depression, is still dumping extraordinary
amounts of rain as it travels northeast through Louisiana.



                    Barrels
                    Barrels per
                            per calendar
                                calendar day
                                         day



                    100,000
                    100,000 200,000
                            200,000            600,000
                                               600,000

                          Closed
                          Closed oil
                                   oil reﬁnery
                                       reﬁnery (as
                                               (as of
                                                   of Wed.)
                                                      Wed.)
                          Partially
                          Partially open
                                    open
                          Open
                          Open
                          Strategic
                          Strategic petroleum
                                      petroleum reserve
                                                 reserve site
                                                         site


                              TEXAS
                              TEXAS           Beaumont
                                              Beaumont
                                         Houston
                                         Houston




                    Corpus
                    Corpus Christi
                           Christi                    Pipeline
                                                      Pipeline
                                        Oﬀshore
                                        Oﬀshore
                                        platforms
                                        platforms
                     100
                     100 MILES
                         MILES




                                        EXHIBIT 2-B                 000062, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 63 of 361
The Southeast Texas city of Beaumont, home to many huge oil refineries,
had recorded nearly four feet of rain by Wednesday morning, according to
the National Weather Service.


Mayor Derrick Freeman of Port Arthur, Tex., posted on Facebook that “our
whole city is underwater right now.” Motiva shut down its Port Arthur
plant, the country’s largest refinery, as the storm flooded the city.


Lake Charles, La., had more than a foot of rain, and storm surge threatened
areas along the coast. The National Weather Service warned Wednesday of
“catastrophic and life-threatening flooding” that would continue from west
of Houston into southwest Louisiana for the rest of the week. Vulnerable
New Orleans is not in Harvey’s path, but the right-side rain bands will
drench the city.



                       Arrow
                       Arrow heights
                               heights indicate
                                       indicate water
                                                water level
                                                       level
                       above
                       above ﬂood
                               ﬂood threshold,
                                     threshold, in
                                                in feet,
                                                   feet,
                       at
                       at 33 p.m.
                             p.m. on
                                  on Thursday
                                      Thursday


                                                         LL AA ..
                                                       10
                                                       10 feet
                                                          feet
                        TT EE XX AA SS


                        25
                        25 feet
                           feet
                                         Houston
                                         Houston




                        100
                        100 MILES
                            MILES



Drainage and flooding are perennial worries along the Texas-           RELATED

Louisiana Gulf Coast, and huge storms can overwhelm the two
                                                                       Before-and-after
major cities.                                                          visuals of the
                                                                       massive ﬂooding in
                                                                       Texas 
                                         EXHIBIT 2-B                000063, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 64 of 361
The National Weather Service monitors four regions along the Gulf Coast,
each with its own series of flood gauges.


Weather service gauges in the Houston/Galveston region reported the
highest levels of flooding over the weekend as the storm slammed into the
city starts and started its path northeast this week.




                                 EXHIBIT 2-B                000064, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 65 of 361
                   Hurricane
                   Hurricane Harvey
                              Harvey
                   makes
                   makes landfall
                           landfall
                   11
                   11 p.m.
                      p.m. Aug.
                            Aug. 25
                                 25
                                        Each
                                        Each line
                                              line represents
                                                   represents one
                                                              one gauge
                                                                  gauge
                   30
                   30 feet
                       feet

                                             San
                                             San
                                              SanJancito
                                                 Jancito
                                                  JancitoRiver
                                                         River
                                                          River
                   20
                   20
                              Buﬀalo
                              Buﬀalo Bayou
                                     Bayou
                                                                  +10.7
                                                                  +10.7
                    10
                    10
                                                                   +8.7
                                                                   +8.7
                                               FLOODED
                                               FLOODED
                     00                      NOT
                                             NOT FLOODED
                                                 FLOODED

                   -10
                    -10
                           -12
                           -12
                            -12
                   -20
                    -20

                           -23
                          -23
                           -23
                    -30
                   -30


                   -40
                    -40
                          Aug.
                          Aug. 24
                               24                             Aug.
                                                              Aug. 31
                                                                   31



                          Gauges
                          Gauges along
                                 along the
                                       the coast
                                           coast

                          Corpus
                          Corpus Christi
                                 Christi
                   20
                   20 feet
                       feet

                    10
                    10

                     00

                    -10
                   -10

                    -20
                   -20

                   -30
                    -30

                   -40
                    -40
                          Aug.
                          Aug. 24
                               24                             Aug.
                                                              Aug. 31
                                                                   31

                          Houston/Galveston
                          Houston/Galveston
                   20
                   20 feet
                       feet

                    10
                    10

                     00

                    -10
                   -10

                    -20
                   -20

                    -30
                   -30

                   -40
                    -40
                          Aug.
                          Aug. 24
                               24
                                     EXHIBIT 2-B              Aug.
                                                              Aug. 31
                                                                   31     000065, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 66 of 361
                     Lake
                     Lake Charles
                          Charles
                      20
                      20 feet
                          feet

                      10
                      10

                       00

                       -10
                      -10

                     -20
                      -20

                     -30
                      -30

                      -40
                     -40
                             Aug.
                             Aug. 24
                                  24                   Aug.
                                                       Aug. 31
                                                            31

                             New
                             New Orleans/Baton
                                 Orleans/Baton Rouge
                                               Rouge
                      20
                      20 feet
                          feet

                      10
                      10

                       00

                      -10
                       -10

                      -20
                     -20

                      -30
                     -30

                      -40
                     -40
                             Aug.
                             Aug. 24
                                  24                   Aug.
                                                       Aug. 31
                                                            31




Low-lying Houston is drained by a network of bayous that flow into one
outlet, the Houston Ship Channel, a busy shipping port lined with some of
the biggest oil refineries in the United States.


As the city’s population grew, developers built structures over large chunks
of wetlands, leaving the vulnerable land with less natural drainage. The
impermeable surfaces — asphalt and concrete — reduced the area’s ability
to absorb excess water. Roads that were built to carry off water in an
emergency were filled, hampering travel, evacuation and rescue efforts.




                                       EXHIBIT 2-B               000066, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 67 of 361




     A close-up view of the ﬂooding in Houston VIEW GRAPHIC 

A close-up view of the ﬂooding in Houston

New Orleans, which was devastated 12 years ago by Hurricane Katrina, had
flooding earlier this month and problems with the huge pumping
system that is supposed to get rid of the water.


Three key elements combined to create such a rain-laden storm as Harvey:
the warm waters of the Gulf of Mexico, strong hurricane winds and a weak
late-summer jetstream.


The result was a slow-moving storm that churned near Houston for days
before meandering east, continuously dumping rain from the strong bands
on its right side.


When Harvey returned to the warm gulf, it picked up more moisture to
pour onto land. It is expected to continue creeping northeast until it
dissipates later in the week, according to the National Hurricane Center.


The map below depicts flood waters detected by satellite imagery. This data
is preliminary and does not show all of the flooded areas due to cloud
cover.                               EXHIBIT 2-B              000067, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 68 of 361
                             Flooded
                             Flooded areas
                                        areas observed
                                              observed from
                                                       from
                             satellite
                             satellite imagery
                                        imagery through
                                                through Aug.
                                                         Aug. 30
                                                              30

                         TEXAS
                         TEXAS

                       Austin
                       Austin



                                              Houston
                                              Houston




                                           Gulf
                                           Gulf of
                                                of Mexico
                                                   Mexico

                        Corpus
                        Corpus Christi
                               Christi                50
                                                      50 MILES
                                                         MILES




Related stories


3,000 guard troops called up as ‘catastrophic’ Harvey causes deadly
floods in Texas


‘All night of slam, bang, boom,’ then a scramble to assess the hurricane’s
damage


Catastrophic flooding underway in Houston and ‘expected to worsen’


Samuel Granados, Armand Emamdjomeh and Laris Karklis contributed
to this report.



  About this story
  Sources: Observed precipitation data and ﬂood gauge data from the National
  Weather Service. Hurricane track data from the National Hurricane Center. Satellite
  data from Dartmouth Flood Observatory. Oil infrastructure data from the U.S.
  Energy Information Administration and U.S. Bureau of Ocean Energy Management.
  Reﬁnery status data from S&P Global Platts.
  Originally published Aug. 26, 2017. EXHIBIT 2-B                     000068, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 69 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 01. (KJS)




                                   Figure 02. (KJS)




Reviewed: by TJI                                                         Page 1 of 160
                                  EXHIBIT 2-B                          000069, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 70 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                      Figure 03. Water damage on Portico (KJS)




                                   Figure 04. (KJS)




Reviewed: by TJI                                                         Page 2 of 160
                                  EXHIBIT 2-B                          000070, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 71 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 05. (KJS)




                                   Figure 06. (KJS)




Reviewed: by TJI                                                         Page 3 of 160
                                  EXHIBIT 2-B                          000071, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 72 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 07. (KJS)




                                   Figure 08. (KJS)




Reviewed: by TJI                                                         Page 4 of 160
                                  EXHIBIT 2-B                          000072, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 73 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 09. (KJS)




             Figure 10. Separation between window frame and stucco (KJS)




Reviewed: by TJI                                                         Page 5 of 160
                                  EXHIBIT 2-B                          000073, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 74 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 11. (KJS)




                                   Figure 12. (KJS)




Reviewed: by TJI                                                         Page 6 of 160
                                  EXHIBIT 2-B                          000074, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 75 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 13. (KJS)




                                   Figure 14. (KJS)




Reviewed: by TJI                                                         Page 7 of 160
                                  EXHIBIT 2-B                          000075, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 76 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 15. (KJS)




                                   Figure 16. (KJS)




Reviewed: by TJI                                                         Page 8 of 160
                                  EXHIBIT 2-B                          000076, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 77 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                            Figure 17. Water damage (KJS)




                                   Figure 18. (KJS)




Reviewed: by TJI                                                         Page 9 of 160
                                  EXHIBIT 2-B                          000077, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 78 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 19. (KJS)




                                   Figure 20. (KJS)




Reviewed: by TJI                                                        Page 10 of 160
                                  EXHIBIT 2-B                          000078, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 79 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                             Figure 21. Fresh crack (KJS)




                                   Figure 22. (KJS)




Reviewed: by TJI                                                        Page 11 of 160
                                  EXHIBIT 2-B                          000079, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 80 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 23. (KJS)




                                   Figure 24. (KJS)




Reviewed: by TJI                                                        Page 12 of 160
                                  EXHIBIT 2-B                          000080, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 81 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 25. (KJS)




                                   Figure 26. (KJS)




Reviewed: by TJI                                                        Page 13 of 160
                                  EXHIBIT 2-B                          000081, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 82 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 27. (KJS)




               Figure 28. Window frame shifted in Rough opening (KJS)




Reviewed: by TJI                                                        Page 14 of 160
                                  EXHIBIT 2-B                          000082, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 83 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 29. (KJS)




                     Figure 30. Window shifted in opening (KJS)




Reviewed: by TJI                                                        Page 15 of 160
                                  EXHIBIT 2-B                          000083, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 84 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 31. (KJS)




                                   Figure 32. (KJS)




Reviewed: by TJI                                                        Page 16 of 160
                                  EXHIBIT 2-B                          000084, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 85 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                     Figure 33. Window shifted in opening (KJS)




                     Figure 34. Window shifted in opening (KJS)




Reviewed: by TJI                                                        Page 17 of 160
                                  EXHIBIT 2-B                          000085, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 86 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 35. (KJS)




                         Figure 36. Corner miter opened KJS)




Reviewed: by TJI                                                        Page 18 of 160
                                  EXHIBIT 2-B                          000086, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 87 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 37. (KJS)




                                   Figure 38. (KJS)




Reviewed: by TJI                                                        Page 19 of 160
                                  EXHIBIT 2-B                          000087, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 88 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 39. (KJS)




                                   Figure 40. (KJS)




Reviewed: by TJI                                                        Page 20 of 160
                                  EXHIBIT 2-B                          000088, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 89 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 41. (KJS)




                                   Figure 42. (KJS)




Reviewed: by TJI                                                        Page 21 of 160
                                  EXHIBIT 2-B                          000089, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 90 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 43. (KJS)




                                   Figure 44. (KJS)




Reviewed: by TJI                                                        Page 22 of 160
                                  EXHIBIT 2-B                          000090, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 91 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 45. (KJS)




                                   Figure 46. (KJS)




Reviewed: by TJI                                                        Page 23 of 160
                                  EXHIBIT 2-B                          000091, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 92 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 47. (KJS)




                                   Figure 48. (KJS)




Reviewed: by TJI                                                        Page 24 of 160
                                  EXHIBIT 2-B                          000092, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 93 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 49. (KJS)




                                   Figure 50. (KJS)




Reviewed: by TJI                                                        Page 25 of 160
                                  EXHIBIT 2-B                          000093, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 94 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 51. (KJS)




                                   Figure 52. (KJS)




Reviewed: by TJI                                                        Page 26 of 160
                                  EXHIBIT 2-B                          000094, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 95 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 53. (KJS)




                                   Figure 54. (KJS)




Reviewed: by TJI                                                        Page 27 of 160
                                  EXHIBIT 2-B                          000095, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 96 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                         Figure 55. Glass slipped down (KJS)




                                   Figure 56. (KJS)




Reviewed: by TJI                                                        Page 28 of 160
                                  EXHIBIT 2-B                          000096, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 97 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                           Figure 57. Bulging stucco (KJS)




                                   Figure 58. (KJS)




Reviewed: by TJI                                                        Page 29 of 160
                                  EXHIBIT 2-B                          000097, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 98 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 59. (KJS)




                                   Figure 60. (KJS)




Reviewed: by TJI                                                        Page 30 of 160
                                  EXHIBIT 2-B                          000098, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 99 of 361

                   Forensic Building Science, Inc.
                         Photo Log – January 31, 2018
               PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 61. (KJS)




                                   Figure 62. (KJS)




Reviewed: by TJI                                                        Page 31 of 160
                                  EXHIBIT 2-B                          000099, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 100 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 63. (KJS)




                                    Figure 64. (KJS)




 Reviewed: by TJI                                                        Page 32 of 160
                                   EXHIBIT 2-B                          000100, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 101 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 65. (KJS)




                                    Figure 66. (KJS)




 Reviewed: by TJI                                                        Page 33 of 160
                                   EXHIBIT 2-B                          000101, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 102 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 67. (KJS)




                                    Figure 68. (KJS)




 Reviewed: by TJI                                                        Page 34 of 160
                                   EXHIBIT 2-B                          000102, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 103 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                          Figure 69. Window pushed in (KJS)




                          Figure 70. Window movement (KJS)




 Reviewed: by TJI                                                        Page 35 of 160
                                   EXHIBIT 2-B                          000103, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 104 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 71. (KJS)




                                    Figure 72. (KJS)




 Reviewed: by TJI                                                        Page 36 of 160
                                   EXHIBIT 2-B                          000104, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 105 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                           Figure 73. Window damage (KJS)




                                    Figure 74. (KJS)




 Reviewed: by TJI                                                        Page 37 of 160
                                   EXHIBIT 2-B                          000105, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 106 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 75. (KJS)




                                    Figure 76. (KJS)




 Reviewed: by TJI                                                        Page 38 of 160
                                   EXHIBIT 2-B                          000106, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 107 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 77. (KJS)




                                    Figure 78. (KJS)




 Reviewed: by TJI                                                        Page 39 of 160
                                   EXHIBIT 2-B                          000107, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 108 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 79. (KJS)




                                    Figure 80. (KJS)




 Reviewed: by TJI                                                        Page 40 of 160
                                   EXHIBIT 2-B                          000108, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 109 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 81. (KJS)




                                    Figure 82. (KJS)




 Reviewed: by TJI                                                        Page 41 of 160
                                   EXHIBIT 2-B                          000109, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 110 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 83. (KJS)




                                    Figure 84. (KJS)




 Reviewed: by TJI                                                        Page 42 of 160
                                   EXHIBIT 2-B                          000110, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 111 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 85. (KJS)




                                    Figure 86. (KJS)




 Reviewed: by TJI                                                        Page 43 of 160
                                   EXHIBIT 2-B                          000111, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 112 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 87. (KJS)




                                    Figure 88. (KJS)




 Reviewed: by TJI                                                        Page 44 of 160
                                   EXHIBIT 2-B                          000112, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 113 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 89. (KJS)




                                    Figure 90. (KJS)




 Reviewed: by TJI                                                        Page 45 of 160
                                   EXHIBIT 2-B                          000113, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 114 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                          Figure 91. Window separation (KJS)




                                    Figure 92. (KJS)




 Reviewed: by TJI                                                        Page 46 of 160
                                   EXHIBIT 2-B                          000114, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 115 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 93. (KJS)




                                    Figure 94. (KJS)




 Reviewed: by TJI                                                        Page 47 of 160
                                   EXHIBIT 2-B                          000115, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 116 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 95. (KJS)




                                    Figure 96. (KJS)




 Reviewed: by TJI                                                        Page 48 of 160
                                   EXHIBIT 2-B                          000116, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 117 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                    Figure 97. (KJS)




                                    Figure 98. (KJS)




 Reviewed: by TJI                                                        Page 49 of 160
                                   EXHIBIT 2-B                          000117, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 118 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                     Figure 99. (KJS)




                       Figure 100.       Window separation (KJS)




 Reviewed: by TJI                                                        Page 50 of 160
                                     EXHIBIT 2-B                        000118, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 119 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 101.       (KJS)




                                Figure 102.       (KJS)




 Reviewed: by TJI                                                        Page 51 of 160
                                   EXHIBIT 2-B                          000119, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 120 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 103.       (KJS)




                                Figure 104.       (KJS)




 Reviewed: by TJI                                                        Page 52 of 160
                                   EXHIBIT 2-B                          000120, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 121 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 105.        (KJS)




                       Figure 106.       Window separation (KJS)




 Reviewed: by TJI                                                        Page 53 of 160
                                     EXHIBIT 2-B                        000121, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 122 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 107.       (KJS)




                                Figure 108.       (KJS)




 Reviewed: by TJI                                                        Page 54 of 160
                                   EXHIBIT 2-B                          000122, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 123 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                         Figure 109.       Stucco damage (KJS)




                                Figure 110.       (KJS)




 Reviewed: by TJI                                                        Page 55 of 160
                                   EXHIBIT 2-B                          000123, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 124 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 111.       (KJS)




                                Figure 112.       (KJS)




 Reviewed: by TJI                                                        Page 56 of 160
                                   EXHIBIT 2-B                          000124, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 125 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 113.       (KJS)




                                Figure 114.       (KJS)




 Reviewed: by TJI                                                        Page 57 of 160
                                   EXHIBIT 2-B                          000125, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 126 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                        Figure 115.        Damaged stucco (KJS)




                                Figure 116.         (KJS)




 Reviewed: by TJI                                                        Page 58 of 160
                                      EXHIBIT 2-B                       000126, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 127 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 117.       (KJS)




                                Figure 118.       (KJS)




 Reviewed: by TJI                                                        Page 59 of 160
                                   EXHIBIT 2-B                          000127, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 128 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 119.       (KJS)




                                Figure 120.       (KJS)




 Reviewed: by TJI                                                        Page 60 of 160
                                   EXHIBIT 2-B                          000128, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 129 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 121.       (KJS)




                                Figure 122.       (KJS)




 Reviewed: by TJI                                                        Page 61 of 160
                                   EXHIBIT 2-B                          000129, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 130 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 123.       (KJS)




                                Figure 124.       (KJS)




 Reviewed: by TJI                                                        Page 62 of 160
                                   EXHIBIT 2-B                          000130, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 131 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 125.       (KJS)




                                Figure 126.       (KJS)




 Reviewed: by TJI                                                        Page 63 of 160
                                   EXHIBIT 2-B                          000131, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 132 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 127.       (KJS)




                                Figure 128.       (KJS)




 Reviewed: by TJI                                                        Page 64 of 160
                                   EXHIBIT 2-B                          000132, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 133 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 129.       (KJS)




                                Figure 130.       (KJS)




 Reviewed: by TJI                                                        Page 65 of 160
                                   EXHIBIT 2-B                          000133, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 134 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 131.       (KJS)




                                Figure 132.       (KJS)




 Reviewed: by TJI                                                        Page 66 of 160
                                   EXHIBIT 2-B                          000134, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 135 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 133.       (KJS)




                                Figure 134.       (KJS)




 Reviewed: by TJI                                                        Page 67 of 160
                                   EXHIBIT 2-B                          000135, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 136 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 135.       (KJS)




                                Figure 136.       (KJS)




 Reviewed: by TJI                                                        Page 68 of 160
                                   EXHIBIT 2-B                          000136, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 137 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 137.       (KJS)




                                Figure 138.       (KJS)




 Reviewed: by TJI                                                        Page 69 of 160
                                   EXHIBIT 2-B                          000137, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 138 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                      Figure 139.       Window movement (KJS)




                                Figure 140.       (KJS)




 Reviewed: by TJI                                                        Page 70 of 160
                                    EXHIBIT 2-B                         000138, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 139 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 141.       (KJS)




                                Figure 142.       (KJS)




 Reviewed: by TJI                                                        Page 71 of 160
                                   EXHIBIT 2-B                          000139, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 140 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 143.       (KJS)




                                Figure 144.       (KJS)




 Reviewed: by TJI                                                        Page 72 of 160
                                   EXHIBIT 2-B                          000140, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 141 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 145.       (KJS)




                                Figure 146.       (KJS)




 Reviewed: by TJI                                                        Page 73 of 160
                                   EXHIBIT 2-B                          000141, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 142 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 147.       (KJS)




                                Figure 148.       (KJS)




 Reviewed: by TJI                                                        Page 74 of 160
                                   EXHIBIT 2-B                          000142, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 143 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 149.       (KJS)




                                Figure 150.       (KJS)




 Reviewed: by TJI                                                        Page 75 of 160
                                   EXHIBIT 2-B                          000143, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 144 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 151.       (KJS)




                                Figure 152.       (KJS)




 Reviewed: by TJI                                                        Page 76 of 160
                                   EXHIBIT 2-B                          000144, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 145 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 153.       (KJS)




                                Figure 154.       (KJS)




 Reviewed: by TJI                                                        Page 77 of 160
                                   EXHIBIT 2-B                          000145, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 146 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 155.       (KJS)




                                Figure 156.       (KJS)




 Reviewed: by TJI                                                        Page 78 of 160
                                   EXHIBIT 2-B                          000146, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 147 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 157.       (KJS)




                                Figure 158.       (KJS)




 Reviewed: by TJI                                                        Page 79 of 160
                                   EXHIBIT 2-B                          000147, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 148 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 159.       (KJS)




                                Figure 160.       (KJS)




 Reviewed: by TJI                                                        Page 80 of 160
                                   EXHIBIT 2-B                          000148, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 149 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 161.       (KJS)




                                Figure 162.       (KJS)




 Reviewed: by TJI                                                        Page 81 of 160
                                   EXHIBIT 2-B                          000149, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 150 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 163.       (KJS)




                                Figure 164.       (KJS)




 Reviewed: by TJI                                                        Page 82 of 160
                                   EXHIBIT 2-B                          000150, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 151 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 165.       (KJS)




                                Figure 166.       (KJS)




 Reviewed: by TJI                                                        Page 83 of 160
                                   EXHIBIT 2-B                          000151, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 152 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 167.       (KJS)




                                Figure 168.       (KJS)




 Reviewed: by TJI                                                        Page 84 of 160
                                   EXHIBIT 2-B                          000152, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 153 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 169.       (KJS)




                                Figure 170.       (KJS)




 Reviewed: by TJI                                                        Page 85 of 160
                                   EXHIBIT 2-B                          000153, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 154 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 171.       (KJS)




                                Figure 172.       (KJS)




 Reviewed: by TJI                                                        Page 86 of 160
                                   EXHIBIT 2-B                          000154, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 155 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 173.       (KJS)




                                Figure 174.       (KJS)




 Reviewed: by TJI                                                        Page 87 of 160
                                   EXHIBIT 2-B                          000155, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 156 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 175.       (KJS)




                                Figure 176.       (KJS)




 Reviewed: by TJI                                                        Page 88 of 160
                                   EXHIBIT 2-B                          000156, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 157 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 177.       (KJS)




                                Figure 178.       (KJS)




 Reviewed: by TJI                                                        Page 89 of 160
                                   EXHIBIT 2-B                          000157, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 158 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 179.       (KJS)




                                Figure 180.       (KJS)




 Reviewed: by TJI                                                        Page 90 of 160
                                   EXHIBIT 2-B                          000158, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 159 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 181.       (KJS)




                                Figure 182.       (KJS)




 Reviewed: by TJI                                                        Page 91 of 160
                                   EXHIBIT 2-B                          000159, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 160 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 183.       (KJS)




                                Figure 184.       (KJS)




 Reviewed: by TJI                                                        Page 92 of 160
                                   EXHIBIT 2-B                          000160, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 161 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 185.       (KJS)




                                Figure 186.       (KJS)




 Reviewed: by TJI                                                        Page 93 of 160
                                   EXHIBIT 2-B                          000161, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 162 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 187.       (KJS)




                                Figure 188.       (KJS)




 Reviewed: by TJI                                                        Page 94 of 160
                                   EXHIBIT 2-B                          000162, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 163 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 189.       (KJS)




                                Figure 190.       (KJS)




 Reviewed: by TJI                                                        Page 95 of 160
                                   EXHIBIT 2-B                          000163, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 164 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 191.       (KJS)




                                Figure 192.       (KJS)




 Reviewed: by TJI                                                        Page 96 of 160
                                   EXHIBIT 2-B                          000164, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 165 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 193.       (KJS)




                                Figure 194.       (KJS)




 Reviewed: by TJI                                                        Page 97 of 160
                                   EXHIBIT 2-B                          000165, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 166 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 195.       (KJS)




                                Figure 196.       (KJS)




 Reviewed: by TJI                                                        Page 98 of 160
                                   EXHIBIT 2-B                          000166, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 167 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 197.       (KJS)




                                Figure 198.       (KJS)




 Reviewed: by TJI                                                        Page 99 of 160
                                   EXHIBIT 2-B                          000167, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 168 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 199.       (KJS)




                                Figure 200.       (KJS)




 Reviewed: by TJI                                                       Page 100 of 160
                                   EXHIBIT 2-B                          000168, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 169 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 201.       (KJS)




                                Figure 202.       (KJS)




 Reviewed: by TJI                                                       Page 101 of 160
                                   EXHIBIT 2-B                          000169, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 170 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 203.       (KJS)




                                Figure 204.       (KJS)




 Reviewed: by TJI                                                       Page 102 of 160
                                   EXHIBIT 2-B                          000170, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 171 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 205.       (KJS)




                                Figure 206.       (KJS)




 Reviewed: by TJI                                                       Page 103 of 160
                                   EXHIBIT 2-B                          000171, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 172 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 207.         (KJS)




                         Figure 208.          Temp repairs (KJS)




 Reviewed: by TJI                                                       Page 104 of 160
                                   EXHIBIT 2-B                          000172, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 173 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 209.       (KJS)




                                Figure 210.       (KJS)




 Reviewed: by TJI                                                       Page 105 of 160
                                   EXHIBIT 2-B                          000173, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 174 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 211.       (KJS)




                                Figure 212.       (KJS)




 Reviewed: by TJI                                                       Page 106 of 160
                                   EXHIBIT 2-B                          000174, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 175 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 213.       (KJS)




                                Figure 214.       (KJS)




 Reviewed: by TJI                                                       Page 107 of 160
                                   EXHIBIT 2-B                          000175, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 176 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 215.       (KJS)




                                Figure 216.       (KJS)




 Reviewed: by TJI                                                       Page 108 of 160
                                   EXHIBIT 2-B                          000176, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 177 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 217.       (KJS)




                                Figure 218.       (KJS)




 Reviewed: by TJI                                                       Page 109 of 160
                                   EXHIBIT 2-B                          000177, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 178 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 219.       (KJS)




                                Figure 220.       (KJS)




 Reviewed: by TJI                                                       Page 110 of 160
                                   EXHIBIT 2-B                          000178, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 179 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 221.       (KJS)




                                Figure 222.       (KJS)




 Reviewed: by TJI                                                       Page 111 of 160
                                   EXHIBIT 2-B                          000179, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 180 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 223.       (KJS)




                                Figure 224.       (KJS)




 Reviewed: by TJI                                                       Page 112 of 160
                                   EXHIBIT 2-B                          000180, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 181 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 225.       (KJS)




                                Figure 226.       (KJS)




 Reviewed: by TJI                                                       Page 113 of 160
                                   EXHIBIT 2-B                          000181, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 182 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 227.       (KJS)




                        Figure 228.       Cap sheet lifted (KJS)




 Reviewed: by TJI                                                       Page 114 of 160
                                   EXHIBIT 2-B                          000182, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 183 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 229.       (KJS)




                                Figure 230.       (KJS)




 Reviewed: by TJI                                                       Page 115 of 160
                                   EXHIBIT 2-B                          000183, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 184 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                       Figure 231.       Temporary repair (KJS)




                                Figure 232.        (KJS)




 Reviewed: by TJI                                                       Page 116 of 160
                                     EXHIBIT 2-B                        000184, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 185 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 233.       (KJS)




                                Figure 234.       (KJS)




 Reviewed: by TJI                                                       Page 117 of 160
                                   EXHIBIT 2-B                          000185, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 186 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 235.       (KJS)




                                Figure 236.       (KJS)




 Reviewed: by TJI                                                       Page 118 of 160
                                   EXHIBIT 2-B                          000186, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 187 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 237.        (KJS)




                       Figure 238.        After storm repair (KJS)




 Reviewed: by TJI                                                       Page 119 of 160
                                     EXHIBIT 2-B                        000187, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 188 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 239.       (KJS)




                                Figure 240.       (KJS)




 Reviewed: by TJI                                                       Page 120 of 160
                                   EXHIBIT 2-B                          000188, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 189 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 241.       (KJS)




                                Figure 242.       (KJS)




 Reviewed: by TJI                                                       Page 121 of 160
                                   EXHIBIT 2-B                          000189, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 190 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 243.       (KJS)




                                Figure 244.       (KJS)




 Reviewed: by TJI                                                       Page 122 of 160
                                   EXHIBIT 2-B                          000190, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 191 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 245.       (KJS)




                                Figure 246.       (KJS)




 Reviewed: by TJI                                                       Page 123 of 160
                                   EXHIBIT 2-B                          000191, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 192 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 247.       (KJS)




                                Figure 248.       (KJS)




 Reviewed: by TJI                                                       Page 124 of 160
                                   EXHIBIT 2-B                          000192, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 193 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 249.       (KJS)




                                Figure 250.       (KJS)




 Reviewed: by TJI                                                       Page 125 of 160
                                   EXHIBIT 2-B                          000193, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 194 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 251.       (KJS)




                                Figure 252.       (KJS)




 Reviewed: by TJI                                                       Page 126 of 160
                                   EXHIBIT 2-B                          000194, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 195 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 253.       (KJS)




                                Figure 254.       (KJS)




 Reviewed: by TJI                                                       Page 127 of 160
                                   EXHIBIT 2-B                          000195, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 196 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 255.       (KJS)




                                Figure 256.       (KJS)




 Reviewed: by TJI                                                       Page 128 of 160
                                   EXHIBIT 2-B                          000196, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 197 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 257.       (KJS)




                                Figure 258.       (KJS)




 Reviewed: by TJI                                                       Page 129 of 160
                                   EXHIBIT 2-B                          000197, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 198 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                     Figure 259.         Cap displaced by wind (KJS)




                                   Figure 260.      (KJS)




 Reviewed: by TJI                                                       Page 130 of 160
                                      EXHIBIT 2-B                       000198, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 199 of 361

                     Forensic Building Science, Inc.
                           Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                  Figure 261.       (KJS)




                    Figure 262.       Parapet tipped in after event (KJS)




 Reviewed: by TJI                                                       Page 131 of 160
                                     EXHIBIT 2-B                        000199, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 200 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 263.       (KJS)




                                Figure 264.       (KJS)




 Reviewed: by TJI                                                       Page 132 of 160
                                   EXHIBIT 2-B                          000200, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 201 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 265.       (KJS)




                                Figure 266.       (KJS)




 Reviewed: by TJI                                                       Page 133 of 160
                                   EXHIBIT 2-B                          000201, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 202 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 267.       (KJS)




                                Figure 268.       (KJS)




 Reviewed: by TJI                                                       Page 134 of 160
                                   EXHIBIT 2-B                          000202, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 203 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 269.       (KJS)




                                Figure 270.       (KJS)




 Reviewed: by TJI                                                       Page 135 of 160
                                   EXHIBIT 2-B                          000203, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 204 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 271.       (KJS)




                                Figure 272.       (KJS)




 Reviewed: by TJI                                                       Page 136 of 160
                                   EXHIBIT 2-B                          000204, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 205 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 273.       (KJS)




                                Figure 274.       (KJS)




 Reviewed: by TJI                                                       Page 137 of 160
                                   EXHIBIT 2-B                          000205, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 206 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 275.       (KJS)




                                Figure 276.       (KJS)




 Reviewed: by TJI                                                       Page 138 of 160
                                   EXHIBIT 2-B                          000206, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 207 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 277.       (KJS)




                                Figure 278.       (KJS)




 Reviewed: by TJI                                                       Page 139 of 160
                                   EXHIBIT 2-B                          000207, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 208 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 279.       (KJS)




                                Figure 280.       (KJS)




 Reviewed: by TJI                                                       Page 140 of 160
                                   EXHIBIT 2-B                          000208, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 209 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 281.       (KJS)




                                Figure 282.       (KJS)




 Reviewed: by TJI                                                       Page 141 of 160
                                   EXHIBIT 2-B                          000209, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 210 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                   Figure 283.      (KJS)




                     Figure 284.         Separation of cap sheet (KJS)




 Reviewed: by TJI                                                        Page 142 of 160
                                      EXHIBIT 2-B                        000210, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 211 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 285.       (KJS)




                                Figure 286.       (KJS)




 Reviewed: by TJI                                                       Page 143 of 160
                                   EXHIBIT 2-B                          000211, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 212 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 287.       (KJS)




                                Figure 288.       (KJS)




 Reviewed: by TJI                                                       Page 144 of 160
                                   EXHIBIT 2-B                          000212, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 213 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 289.       (KJS)




                                Figure 290.       (KJS)




 Reviewed: by TJI                                                       Page 145 of 160
                                   EXHIBIT 2-B                          000213, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 214 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 291.       (KJS)




                                Figure 292.       (KJS)




 Reviewed: by TJI                                                       Page 146 of 160
                                   EXHIBIT 2-B                          000214, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 215 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 293.       (KJS)




                                Figure 294.       (KJS)




 Reviewed: by TJI                                                       Page 147 of 160
                                   EXHIBIT 2-B                          000215, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 216 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 295.       (KJS)




                                Figure 296.       (KJS)




 Reviewed: by TJI                                                       Page 148 of 160
                                   EXHIBIT 2-B                          000216, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 217 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 297.       (KJS)




                              Figure 298.       Wet (KJS)




 Reviewed: by TJI                                                       Page 149 of 160
                                   EXHIBIT 2-B                          000217, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 218 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 299.       (KJS)




                                Figure 300.       (KJS)




 Reviewed: by TJI                                                       Page 150 of 160
                                   EXHIBIT 2-B                          000218, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 219 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 301.       (KJS)




                                Figure 302.       (KJS)




 Reviewed: by TJI                                                       Page 151 of 160
                                   EXHIBIT 2-B                          000219, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 220 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                              Figure 303.       Wet (KJS)




                                Figure 304.       (KJS)




 Reviewed: by TJI                                                       Page 152 of 160
                                   EXHIBIT 2-B                          000220, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 221 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 305.       (KJS)




                                Figure 306.       (KJS)




 Reviewed: by TJI                                                       Page 153 of 160
                                   EXHIBIT 2-B                          000221, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 222 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 307.       (KJS)




                                Figure 308.       (KJS)




 Reviewed: by TJI                                                       Page 154 of 160
                                   EXHIBIT 2-B                          000222, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 223 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 309.       (KJS)




                                Figure 310.       (KJS)




 Reviewed: by TJI                                                       Page 155 of 160
                                   EXHIBIT 2-B                          000223, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 224 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 311.       (KJS)




                                Figure 312.       (KJS)




 Reviewed: by TJI                                                       Page 156 of 160
                                   EXHIBIT 2-B                          000224, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 225 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 313.       (KJS)




                                Figure 314.       (KJS)




 Reviewed: by TJI                                                       Page 157 of 160
                                   EXHIBIT 2-B                          000225, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 226 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 315.       (KJS)




                                Figure 316.       (KJS)




 Reviewed: by TJI                                                       Page 158 of 160
                                   EXHIBIT 2-B                          000226, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 227 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                              Figure 317.       Wet (KJS)




                                Figure 318.       (KJS)




 Reviewed: by TJI                                                       Page 159 of 160
                                   EXHIBIT 2-B                          000227, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 228 of 361

                    Forensic Building Science, Inc.
                          Photo Log – January 31, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX 77024




                                Figure 319.       (KJS)




 Reviewed: by TJI                                                       Page 160 of 160
                                   EXHIBIT 2-B                          000228, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 229 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 01. (KJS)




                           Figure 02. Elevated moisture (KJS)




 Reviewed: by TJI                                                          Page 1 of 133
                                    EXHIBIT 2-B                          000229, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 230 of 361

                      Forensic Building Science, Inc.
                             Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 03. Location of reading in previous photo. (KJS)




        Figure 04. Core to be performed at location of high moisture reading. (KJS)




 Reviewed: by TJI                                                          Page 2 of 133
                                      EXHIBIT 2-B                        000230, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 231 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 05. (KJS)




                                    Figure 06. (KJS)




 Reviewed: by TJI                                                          Page 3 of 133
                                    EXHIBIT 2-B                          000231, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 232 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 07. (KJS)




                                    Figure 08. (KJS)




 Reviewed: by TJI                                                          Page 4 of 133
                                    EXHIBIT 2-B                          000232, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 233 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                              Figure 09. Sample wet (KJS)




                                    Figure 10. (KJS)




 Reviewed: by TJI                                                          Page 5 of 133
                                    EXHIBIT 2-B                          000233, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 234 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 11. (KJS)




                                    Figure 12. (KJS)




 Reviewed: by TJI                                                          Page 6 of 133
                                    EXHIBIT 2-B                          000234, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 235 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 13. (KJS)




                         Figure 14. Laminate floor buckled (KJS)




 Reviewed: by TJI                                                          Page 7 of 133
                                    EXHIBIT 2-B                          000235, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 236 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 15. (KJS)




                                    Figure 16. (KJS)




 Reviewed: by TJI                                                          Page 8 of 133
                                    EXHIBIT 2-B                          000236, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 237 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 17. (KJS)




                    Figure 18. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                          Page 9 of 133
                                    EXHIBIT 2-B                          000237, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 238 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 19. (KJS)




                    Figure 20. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 10 of 133
                                    EXHIBIT 2-B                          000238, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 239 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 21. (KJS)




                                    Figure 22. (KJS)




 Reviewed: by TJI                                                         Page 11 of 133
                                    EXHIBIT 2-B                          000239, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 240 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 23. Typical water damage after storm (KJS)




                                    Figure 24. (KJS)




 Reviewed: by TJI                                                         Page 12 of 133
                                    EXHIBIT 2-B                          000240, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 241 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 25. (KJS)




                                    Figure 26. (KJS)




 Reviewed: by TJI                                                         Page 13 of 133
                                    EXHIBIT 2-B                          000241, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 242 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 27. (KJS)




                    Figure 28. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 14 of 133
                                    EXHIBIT 2-B                          000242, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 243 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 29. (KJS)




                    Figure 30. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 15 of 133
                                    EXHIBIT 2-B                          000243, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 244 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 31. (KJS)




                                    Figure 32. (KJS)




 Reviewed: by TJI                                                         Page 16 of 133
                                    EXHIBIT 2-B                          000244, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 245 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 33. (KJS)




                                    Figure 34. (KJS)




 Reviewed: by TJI                                                         Page 17 of 133
                                    EXHIBIT 2-B                          000245, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 246 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 35. (KJS)




                    Figure 36. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 18 of 133
                                    EXHIBIT 2-B                          000246, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 247 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                            Figure 37. Window bowed (KJS)




                                    Figure 38. (KJS)




 Reviewed: by TJI                                                         Page 19 of 133
                                    EXHIBIT 2-B                          000247, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 248 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 39. (KJS)




                                    Figure 40. (KJS)




 Reviewed: by TJI                                                         Page 20 of 133
                                    EXHIBIT 2-B                          000248, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 249 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 41. (KJS)




                                    Figure 42. (KJS)




 Reviewed: by TJI                                                         Page 21 of 133
                                    EXHIBIT 2-B                          000249, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 250 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 43. Typical water damage after storm (KJS)




                    Figure 44. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 22 of 133
                                    EXHIBIT 2-B                          000250, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 251 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 45. Typical water damage after storm (KJS)




                                    Figure 46. (KJS)




 Reviewed: by TJI                                                         Page 23 of 133
                                    EXHIBIT 2-B                          000251, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 252 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 47. (KJS)




                                    Figure 48. (KJS)




 Reviewed: by TJI                                                         Page 24 of 133
                                    EXHIBIT 2-B                          000252, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 253 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 49. Typical water damage after storm (KJS)




                                    Figure 50. (KJS)




 Reviewed: by TJI                                                         Page 25 of 133
                                    EXHIBIT 2-B                          000253, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 254 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 51. (KJS)




                                    Figure 52. (KJS)




 Reviewed: by TJI                                                         Page 26 of 133
                                    EXHIBIT 2-B                          000254, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 255 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 53. (KJS)




                    Figure 54. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 27 of 133
                                    EXHIBIT 2-B                          000255, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 256 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 55. (KJS)




                                    Figure 56. (KJS)




 Reviewed: by TJI                                                         Page 28 of 133
                                    EXHIBIT 2-B                          000256, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 257 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 57. (KJS)




                                    Figure 58. (KJS)




 Reviewed: by TJI                                                         Page 29 of 133
                                    EXHIBIT 2-B                          000257, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 258 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 59. Typical water damage after storm (KJS)




                                    Figure 60. (KJS)




 Reviewed: by TJI                                                         Page 30 of 133
                                    EXHIBIT 2-B                          000258, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 259 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 61. Typical water damage after storm (KJS)




                                    Figure 62. (KJS)




 Reviewed: by TJI                                                         Page 31 of 133
                                    EXHIBIT 2-B                          000259, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 260 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 63. (KJS)




                                    Figure 64. (KJS)




 Reviewed: by TJI                                                         Page 32 of 133
                                    EXHIBIT 2-B                          000260, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 261 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 65. (KJS)




                                    Figure 66. (KJS)




 Reviewed: by TJI                                                         Page 33 of 133
                                    EXHIBIT 2-B                          000261, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 262 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 67. Typical water damage after storm (KJS)




                                    Figure 68. (KJS)




 Reviewed: by TJI                                                         Page 34 of 133
                                    EXHIBIT 2-B                          000262, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 263 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 69. (KJS)




                    Figure 70. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 35 of 133
                                    EXHIBIT 2-B                          000263, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 264 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                    Figure 71. Typical water damage after storm (KJS)




                                    Figure 72. (KJS)




 Reviewed: by TJI                                                         Page 36 of 133
                                    EXHIBIT 2-B                          000264, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 265 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 73. (KJS)




                                    Figure 74. (KJS)




 Reviewed: by TJI                                                         Page 37 of 133
                                    EXHIBIT 2-B                          000265, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 266 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 75. (KJS)




                                    Figure 76. (KJS)




 Reviewed: by TJI                                                         Page 38 of 133
                                    EXHIBIT 2-B                          000266, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 267 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 77. (KJS)




                                    Figure 78. (KJS)




 Reviewed: by TJI                                                         Page 39 of 133
                                    EXHIBIT 2-B                          000267, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 268 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 79. (KJS)




                    Figure 80. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 40 of 133
                                    EXHIBIT 2-B                          000268, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 269 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 81. (KJS)




                    Figure 82. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 41 of 133
                                    EXHIBIT 2-B                          000269, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 270 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 83. (KJS)




                                    Figure 84. (KJS)




 Reviewed: by TJI                                                         Page 42 of 133
                                    EXHIBIT 2-B                          000270, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 271 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 85. (KJS)




                                    Figure 86. (KJS)




 Reviewed: by TJI                                                         Page 43 of 133
                                    EXHIBIT 2-B                          000271, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 272 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 87. (KJS)




                    Figure 88. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 44 of 133
                                    EXHIBIT 2-B                          000272, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 273 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 89. (KJS)




                                    Figure 90. (KJS)




 Reviewed: by TJI                                                         Page 45 of 133
                                    EXHIBIT 2-B                          000273, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 274 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 91. (KJS)




                    Figure 92. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 46 of 133
                                    EXHIBIT 2-B                          000274, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 275 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 93. (KJS)




                    Figure 94. Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 47 of 133
                                    EXHIBIT 2-B                          000275, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 276 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 95. (KJS)




                                    Figure 96. (KJS)




 Reviewed: by TJI                                                         Page 48 of 133
                                    EXHIBIT 2-B                          000276, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 277 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 97. (KJS)




                                    Figure 98. (KJS)




 Reviewed: by TJI                                                         Page 49 of 133
                                    EXHIBIT 2-B                          000277, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 278 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                    Figure 99. (KJS)




                Figure 100.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 50 of 133
                                    EXHIBIT 2-B                          000278, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 279 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 101.       (KJS)




                Figure 102.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 51 of 133
                                    EXHIBIT 2-B                          000279, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 280 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 103.       (KJS)




                                 Figure 104.       (KJS)




 Reviewed: by TJI                                                         Page 52 of 133
                                    EXHIBIT 2-B                          000280, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 281 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 105.       (KJS)




                                 Figure 106.       (KJS)




 Reviewed: by TJI                                                         Page 53 of 133
                                    EXHIBIT 2-B                          000281, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 282 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 107.       (KJS)




                Figure 108.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 54 of 133
                                    EXHIBIT 2-B                          000282, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 283 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 109.       (KJS)




                                 Figure 110.       (KJS)




 Reviewed: by TJI                                                         Page 55 of 133
                                    EXHIBIT 2-B                          000283, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 284 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 111.       Typical water damage after storm (KJS)




                                 Figure 112.       (KJS)




 Reviewed: by TJI                                                         Page 56 of 133
                                    EXHIBIT 2-B                          000284, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 285 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 113.       (KJS)




                                 Figure 114.       (KJS)




 Reviewed: by TJI                                                         Page 57 of 133
                                    EXHIBIT 2-B                          000285, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 286 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 115.       (KJS)




                                 Figure 116.       (KJS)




 Reviewed: by TJI                                                         Page 58 of 133
                                    EXHIBIT 2-B                          000286, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 287 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 117.       (KJS)




                                 Figure 118.       (KJS)




 Reviewed: by TJI                                                         Page 59 of 133
                                    EXHIBIT 2-B                          000287, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 288 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 119.       (KJS)




                                 Figure 120.       (KJS)




 Reviewed: by TJI                                                         Page 60 of 133
                                    EXHIBIT 2-B                          000288, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 289 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 121.       (KJS)




                                 Figure 122.       (KJS)




 Reviewed: by TJI                                                         Page 61 of 133
                                    EXHIBIT 2-B                          000289, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 290 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 123.       Typical water damage after storm (KJS)




                Figure 124.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 62 of 133
                                    EXHIBIT 2-B                          000290, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 291 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 125.       (KJS)




                                 Figure 126.       (KJS)




 Reviewed: by TJI                                                         Page 63 of 133
                                    EXHIBIT 2-B                          000291, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 292 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 127.       Typical water damage after storm (KJS)




                                 Figure 128.       (KJS)




 Reviewed: by TJI                                                         Page 64 of 133
                                    EXHIBIT 2-B                          000292, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 293 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 129.       (KJS)




                Figure 130.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 65 of 133
                                    EXHIBIT 2-B                          000293, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 294 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 131.       (KJS)




                                 Figure 132.       (KJS)




 Reviewed: by TJI                                                         Page 66 of 133
                                    EXHIBIT 2-B                          000294, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 295 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 133.       (KJS)




                                 Figure 134.       (KJS)




 Reviewed: by TJI                                                         Page 67 of 133
                                    EXHIBIT 2-B                          000295, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 296 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 135.       (KJS)




                                 Figure 136.       (KJS)




 Reviewed: by TJI                                                         Page 68 of 133
                                    EXHIBIT 2-B                          000296, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 297 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 137.       Typical water damage after storm (KJS)




                Figure 138.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 69 of 133
                                    EXHIBIT 2-B                          000297, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 298 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 139.       Typical water damage after storm (KJS)




                                 Figure 140.       (KJS)




 Reviewed: by TJI                                                         Page 70 of 133
                                    EXHIBIT 2-B                          000298, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 299 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 141.       Typical water damage after storm (KJS)




                                 Figure 142.       (KJS)




 Reviewed: by TJI                                                         Page 71 of 133
                                    EXHIBIT 2-B                          000299, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 300 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 143.       Typical water damage after storm (KJS)




                                 Figure 144.       (KJS)




 Reviewed: by TJI                                                         Page 72 of 133
                                    EXHIBIT 2-B                          000300, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 301 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 145.       (KJS)




                                 Figure 146.       (KJS)




 Reviewed: by TJI                                                         Page 73 of 133
                                    EXHIBIT 2-B                          000301, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 302 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 147.       (KJS)




                Figure 148.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 74 of 133
                                    EXHIBIT 2-B                          000302, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 303 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 149.       (KJS)




                                 Figure 150.       (KJS)




 Reviewed: by TJI                                                         Page 75 of 133
                                    EXHIBIT 2-B                          000303, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 304 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 151.       (KJS)




                                 Figure 152.       (KJS)




 Reviewed: by TJI                                                         Page 76 of 133
                                    EXHIBIT 2-B                          000304, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 305 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 153.       (KJS)




                Figure 154.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                         Page 77 of 133
                                    EXHIBIT 2-B                          000305, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 306 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 155.       Typical water damage after storm (KJS)




                                 Figure 156.       (KJS)




 Reviewed: by TJI                                                         Page 78 of 133
                                    EXHIBIT 2-B                          000306, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 307 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 157.       (KJS)




                                 Figure 158.       (KJS)




 Reviewed: by TJI                                                         Page 79 of 133
                                    EXHIBIT 2-B                          000307, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 308 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 159.       (KJS)




                                 Figure 160.       (KJS)




 Reviewed: by TJI                                                         Page 80 of 133
                                    EXHIBIT 2-B                          000308, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 309 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 161.       (KJS)




                                 Figure 162.       (KJS)




 Reviewed: by TJI                                                         Page 81 of 133
                                    EXHIBIT 2-B                          000309, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 310 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 163.       (KJS)




                                 Figure 164.       (KJS)




 Reviewed: by TJI                                                         Page 82 of 133
                                    EXHIBIT 2-B                          000310, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 311 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 165.       (KJS)




                                 Figure 166.       (KJS)




 Reviewed: by TJI                                                         Page 83 of 133
                                    EXHIBIT 2-B                          000311, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 312 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 167.       (KJS)




                                 Figure 168.       (KJS)




 Reviewed: by TJI                                                         Page 84 of 133
                                    EXHIBIT 2-B                          000312, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 313 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 169.       (KJS)




                                 Figure 170.       (KJS)




 Reviewed: by TJI                                                         Page 85 of 133
                                    EXHIBIT 2-B                          000313, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 314 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 171.       (KJS)




                                 Figure 172.       (KJS)




 Reviewed: by TJI                                                         Page 86 of 133
                                    EXHIBIT 2-B                          000314, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 315 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 173.       (KJS)




                                 Figure 174.       (KJS)




 Reviewed: by TJI                                                         Page 87 of 133
                                    EXHIBIT 2-B                          000315, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 316 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 175.       Typical water damage after storm (KJS)




                                 Figure 176.       (KJS)




 Reviewed: by TJI                                                         Page 88 of 133
                                    EXHIBIT 2-B                          000316, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 317 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 177.       (KJS)




                                 Figure 178.       (KJS)




 Reviewed: by TJI                                                         Page 89 of 133
                                    EXHIBIT 2-B                          000317, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 318 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 179.       (KJS)




                                 Figure 180.       (KJS)




 Reviewed: by TJI                                                         Page 90 of 133
                                    EXHIBIT 2-B                          000318, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 319 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 181.       (KJS)




                                 Figure 182.       (KJS)




 Reviewed: by TJI                                                         Page 91 of 133
                                    EXHIBIT 2-B                          000319, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 320 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 183.       (KJS)




                                 Figure 184.       (KJS)




 Reviewed: by TJI                                                         Page 92 of 133
                                    EXHIBIT 2-B                          000320, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 321 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 185.       (KJS)




                                 Figure 186.       (KJS)




 Reviewed: by TJI                                                         Page 93 of 133
                                    EXHIBIT 2-B                          000321, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 322 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 187.       (KJS)




                                 Figure 188.       (KJS)




 Reviewed: by TJI                                                         Page 94 of 133
                                    EXHIBIT 2-B                          000322, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 323 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 189.       (KJS)




                                 Figure 190.       (KJS)




 Reviewed: by TJI                                                         Page 95 of 133
                                    EXHIBIT 2-B                          000323, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 324 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 191.       (KJS)




                                 Figure 192.       (KJS)




 Reviewed: by TJI                                                         Page 96 of 133
                                    EXHIBIT 2-B                          000324, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 325 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 193.       (KJS)




                                 Figure 194.       (KJS)




 Reviewed: by TJI                                                         Page 97 of 133
                                    EXHIBIT 2-B                          000325, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 326 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 195.       (KJS)




                                 Figure 196.       (KJS)




 Reviewed: by TJI                                                         Page 98 of 133
                                    EXHIBIT 2-B                          000326, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 327 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 197.       (KJS)




                                 Figure 198.       (KJS)




 Reviewed: by TJI                                                         Page 99 of 133
                                    EXHIBIT 2-B                          000327, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 328 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 199.       (KJS)




                                 Figure 200.       (KJS)




 Reviewed: by TJI                                                        Page 100 of 133
                                    EXHIBIT 2-B                          000328, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 329 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 201.       (KJS)




                                 Figure 202.       (KJS)




 Reviewed: by TJI                                                        Page 101 of 133
                                    EXHIBIT 2-B                          000329, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 330 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 203.       (KJS)




                                 Figure 204.       (KJS)




 Reviewed: by TJI                                                        Page 102 of 133
                                    EXHIBIT 2-B                          000330, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 331 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 205.       (KJS)




                                 Figure 206.       (KJS)




 Reviewed: by TJI                                                        Page 103 of 133
                                    EXHIBIT 2-B                          000331, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 332 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 207.       (KJS)




                                 Figure 208.       (KJS)




 Reviewed: by TJI                                                        Page 104 of 133
                                    EXHIBIT 2-B                          000332, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 333 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 209.       (KJS)




                                 Figure 210.       (KJS)




 Reviewed: by TJI                                                        Page 105 of 133
                                    EXHIBIT 2-B                          000333, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 334 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 211.       (KJS)




                                 Figure 212.       (KJS)




 Reviewed: by TJI                                                        Page 106 of 133
                                    EXHIBIT 2-B                          000334, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 335 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 213.       (KJS)




                                 Figure 214.       (KJS)




 Reviewed: by TJI                                                        Page 107 of 133
                                    EXHIBIT 2-B                          000335, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 336 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 215.       (KJS)




                                 Figure 216.       (KJS)




 Reviewed: by TJI                                                        Page 108 of 133
                                    EXHIBIT 2-B                          000336, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 337 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 217.       (KJS)




                                 Figure 218.       (KJS)




 Reviewed: by TJI                                                        Page 109 of 133
                                    EXHIBIT 2-B                          000337, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 338 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 219.       (KJS)




                                 Figure 220.       (KJS)




 Reviewed: by TJI                                                        Page 110 of 133
                                    EXHIBIT 2-B                          000338, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 339 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 221.       (KJS)




                                 Figure 222.       (KJS)




 Reviewed: by TJI                                                        Page 111 of 133
                                    EXHIBIT 2-B                          000339, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 340 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 223.       (KJS)




                                 Figure 224.       (KJS)




 Reviewed: by TJI                                                        Page 112 of 133
                                    EXHIBIT 2-B                          000340, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 341 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 225.       (KJS)




                                 Figure 226.       (KJS)




 Reviewed: by TJI                                                        Page 113 of 133
                                    EXHIBIT 2-B                          000341, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 342 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 227.       (KJS)




                                 Figure 228.       (KJS)




 Reviewed: by TJI                                                        Page 114 of 133
                                    EXHIBIT 2-B                          000342, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 343 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 229.       (KJS)




                                 Figure 230.       (KJS)




 Reviewed: by TJI                                                        Page 115 of 133
                                    EXHIBIT 2-B                          000343, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 344 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 231.       (KJS)




                                 Figure 232.       (KJS)




 Reviewed: by TJI                                                        Page 116 of 133
                                    EXHIBIT 2-B                          000344, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 345 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 233.       (KJS)




                                 Figure 234.       (KJS)




 Reviewed: by TJI                                                        Page 117 of 133
                                    EXHIBIT 2-B                          000345, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 346 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 235.       (KJS)




                                 Figure 236.       (KJS)




 Reviewed: by TJI                                                        Page 118 of 133
                                    EXHIBIT 2-B                          000346, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 347 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 237.       (KJS)




                                 Figure 238.       (KJS)




 Reviewed: by TJI                                                        Page 119 of 133
                                    EXHIBIT 2-B                          000347, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 348 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 239.       (KJS)




                                 Figure 240.       (KJS)




 Reviewed: by TJI                                                        Page 120 of 133
                                    EXHIBIT 2-B                          000348, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 349 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 241.       (KJS)




                                 Figure 242.       (KJS)




 Reviewed: by TJI                                                        Page 121 of 133
                                    EXHIBIT 2-B                          000349, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 350 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 243.       (KJS)




                                 Figure 244.       (KJS)




 Reviewed: by TJI                                                        Page 122 of 133
                                    EXHIBIT 2-B                          000350, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 351 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 245.       (KJS)




                Figure 246.       Typical water damage after storm (KJS)




 Reviewed: by TJI                                                        Page 123 of 133
                                    EXHIBIT 2-B                          000351, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 352 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 247.       (KJS)




                                 Figure 248.       (KJS)




 Reviewed: by TJI                                                        Page 124 of 133
                                    EXHIBIT 2-B                          000352, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 353 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 249.       (KJS)




                                 Figure 250.       (KJS)




 Reviewed: by TJI                                                        Page 125 of 133
                                    EXHIBIT 2-B                          000353, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 354 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 251.       Typical water damage after storm (KJS)




                                 Figure 252.       (KJS)




 Reviewed: by TJI                                                        Page 126 of 133
                                    EXHIBIT 2-B                          000354, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 355 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 253.       (KJS)




                                 Figure 254.       (KJS)




 Reviewed: by TJI                                                        Page 127 of 133
                                    EXHIBIT 2-B                          000355, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 356 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 255.       (KJS)




                                 Figure 256.       (KJS)




 Reviewed: by TJI                                                        Page 128 of 133
                                    EXHIBIT 2-B                          000356, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 357 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                Figure 257.       Typical water damage after storm (KJS)




                                 Figure 258.       (KJS)




 Reviewed: by TJI                                                        Page 129 of 133
                                    EXHIBIT 2-B                          000357, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 358 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 259.       (KJS)




                                 Figure 260.       (KJS)




 Reviewed: by TJI                                                        Page 130 of 133
                                    EXHIBIT 2-B                          000358, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 359 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 261.       (KJS)




                                 Figure 262.       (KJS)




 Reviewed: by TJI                                                        Page 131 of 133
                                    EXHIBIT 2-B                          000359, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 360 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 263.       (KJS)




                                 Figure 264.       (KJS)




 Reviewed: by TJI                                                        Page 132 of 133
                                    EXHIBIT 2-B                          000360, MEM INN
Case 4:18-cv-01692 Document 24-4 Filed on 02/18/19 in TXSD Page 361 of 361

                    Forensic Building Science, Inc.
                          Photo Log – February 1, 2018
                PROJECT ADDRESS: 9535 Katy Freeway, Houston, TX, 77024




                                 Figure 265.       (KJS)




 Reviewed: by TJI                                                        Page 133 of 133
                                    EXHIBIT 2-B                          000361, MEM INN
